Exhibit 10.21

 

$100,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of September 15, 2004

 

Among

 

DUQUESNE LIGHT COMPANY

as Borrower

 

and

 

THE LENDERS NAMED HEREIN

as Lenders

 

and

 

BANK ONE, NA

as Administrative Agent and LC Issuer

 

and

 

THE OTHER LC ISSUERS FROM TIME TO TIME PARTY HERETO

as LC Issuers

 

and

 

UNION BANK OF CALIFORNIA, N.A.

as Syndication Agent

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION and CITIBANK, N.A.

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and

UNION BANK OF CALIFORNIA, N.A.

as Co-Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

      DEFINITIONS    1

ARTICLE II

      THE CREDITS    15

2.1.

  Commitment    15

2.2.

  Required Payments; Termination    16

2.3.

  Ratable Loans    17

2.4.

  Types of Advances    17

2.5.

  Commitment Fee; Reductions in Aggregate Commitment    17

2.6.

  Minimum Amount of Each Advance    17

2.7.

  Optional Principal Payments    17

2.8.

  Method of Selecting Types and Interest Periods for New Advances    17

2.9.

  Conversion and Continuation of Outstanding Advances    18

2.10.

  Changes in Interest Rate, etc    18

2.11.

  Rates Applicable After Default    19

2.12.

  Method of Payment    19

2.13.

  Noteless Agreement; Evidence of Indebtedness    19

2.14.

  Telephonic Notices    20

2.15.

  Interest Payment Dates; Interest and Fee Basis    20

2.16.

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    21

2.17.

  Lending Installations    21

2.18.

  Non-Receipt of Funds by the Administrative Agent    21

2.19.

  Facility LCs    22

2.20.

  Extension of Revolving Credit Termination Date    28

2.21.

  Replacement of Lender    29

2.22.

  New Banks    30

ARTICLE III

      YIELD PROTECTION; TAXES    30

3.1.

  Yield Protection    30

3.2.

  Changes in Capital Adequacy Regulations    31

3.3.

  Availability of Types of Advances    31

3.4.

  Funding Indemnification    32

3.5.

  Taxes    32

3.6.

  Lender Statements; Survival of Indemnity    34

ARTICLE IV

      CONDITIONS PRECEDENT    34

4.1.

  Conditions Precedent to Effectiveness of this Agreement    34

4.2.

  Conditions Precedent to Each Credit Extension    36

4.3.

  Determinations Under Section 4.1    37

4.4.

  Reliance on Certificates    37

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page


--------------------------------------------------------------------------------

ARTICLE V

      REPRESENTATIONS AND WARRANTIES    37

5.1.

  Corporate Existence and Power    37

5.2

  Corporate and Governmental Authorization; Contravention    37

5.3.

  Binding Effect    37

5.4.

  Financial Information    38

5.5.

  Litigation    38

5.6.

  Compliance with ERISA    38

5.7.

  Taxes    38

5.8.

  Investment Company and Holding Company    39

ARTICLE VI

      COVENANTS    39

6.1.

  Preservation of Corporate Existence    39

6.2.

  Compliance with Laws    39

6.3.

  Maintenance of Insurance    40

6.4.

  Visitation Rights    40

6.5.

  Keeping of Books    40

6.6.

  Maintenance of Properties    40

6.7.

  Reporting Requirements    40

6.8.

  Indebtedness to Capitalization Ratio    42

6.9.

  Compliance with ERISA    42

6.10.

  Merger, Consolidation and Sale of Assets    43

6.11.

  Use of Proceeds    44

ARTICLE VII

      DEFAULTS    44

7.1.

  Defaults    44

7.2.

  Notice of Default    46

ARTICLE VIII

      ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    46

8.1.

  Acceleration; Facility LC Collateral Account    46

8.2.

  Amendments    47

8.3.

  Preservation of Rights    48

ARTICLE IX

      GENERAL PROVISIONS    48

9.1.

  Survival of Representations    48

9.2.

  Headings    48

9.3.

  Entire Agreement    49

9.4.

  Several Obligations; Benefits of this Agreement    49

9.5.

  Expenses; Indemnification    49

9.6.

  Numbers of Documents    50

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page


--------------------------------------------------------------------------------

9.7.

  Accounting    50

9.8.

  Severability of Provisions    50

9.9.

  Nonliability of Lenders    50

9.10.

  Confidentiality    50

9.11.

  Nonreliance    51

9.12.

  Disclosure    51

9.13.

  Patriot Act Notice    51

ARTICLE X

      THE ADMINISTRATIVE AGENT    52

10.1.

  Appointment; Nature of Relationship    52

10.2.

  Powers    52

10.3.

  General Immunity    52

10.4.

  No Responsibility for Loans, Recitals, etc    52

10.5.

  Action on Instructions of Lenders    53

10.6.

  Employment of Agents and Counsel    53

10.7.

  Reliance on Documents; Counsel    53

10.8.

  Administrative Agent’s Reimbursement and Indemnification    53

10.9.

  Notice of Default    54

10.10.

  Rights as a Lender    54

10.11.

  Lender Credit Decision    54

10.12.

  Successor Administrative Agent    55

10.13.

  Administrative Agent and LC Issuer Fees    55

10.14.

  Delegation to Affiliates    55

10.15.

  Syndication Agent, Co-Documentation Agents, etc.    56

ARTICLE XI

      SETOFF; RATABLE PAYMENTS    56

11.1.

  Setoff    56

11.2.

  Ratable Payments    56

ARTICLE XII

      BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    56

12.1.

  Successors and Assigns    56

12.2.

  Participations    57

12.3.

  Assignments    58

12.4.

  Special Purpose Funding Vehicle    59

12.5.

  Dissemination of Information    59

12.6.

  Tax Treatment    60

ARTICLE XIII

      NOTICES    60

13.1.

  Notices    60

13.2.

  Change of Address    60

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE XIV

   COUNTERPARTS    60

ARTICLE XV

   CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    61

15.1.

   CHOICE OF LAW    61

15.2.

   CONSENT TO JURISDICTION    61

15.3.

   WAIVER OF JURY TRIAL    61

 

Exhibits


--------------------------------------------------------------------------------

    EXHIBIT A   FORM OF OPINION OF SPECIAL COUNSEL TO THE BORROWER EXHIBIT B  
FORM OF OPINION OF IN-HOUSE COUNSEL OF THE BORROWER EXHIBIT C   FORM OF OPINION
OF COUNSEL TO THE ADMINISTRATIVE AGENT EXHIBIT D   FORM OF ASSIGNMENT AGREEMENT
EXHIBIT E   LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION EXHIBIT F   FORM OF
ASSUMPTION AGREEMENT EXHIBIT G   FORM OF ACCESSION AND AMENDMENT AGREEMENT
EXHIBIT H   FORM OF INCREASING LENDER AGREEMENT

 

Schedules

--------------------------------------------------------------------------------

    SCHEDULE I   LITIGATION SCHEDULE II   EXISTING LETTERS OF CREDIT

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amended and Restated Credit Agreement, dated as of September 15,
2004, is among Duquesne Light Company, a Pennsylvania corporation, the banks
listed on the signature pages of this Agreement as “Existing Banks” (the
“Existing Banks”), the banks listed on the signature pages of this Agreement as
“New Banks” (the “New Banks”; the Existing Banks and the New Banks, together
with their respective successors and permitted assigns, being referred to
herein, collectively, as the “Banks”), the other Lenders (as hereinafter
defined) from time to time party hereto, Bank One, NA, a national banking
association having its principal office in Chicago, Illinois, as Administrative
Agent and an LC Issuer, the other LC Issuers from time to time party hereto,
Union Bank of California, N.A., as Syndication Agent (the “Syndication Agent”),
and Wachovia Bank, National Association and Citibank, N.A., as Co-Documentation
Agents (the “Co-Documentation Agents”).

 

PRELIMINARY STATEMENT:

 

The Borrower, the Existing Banks, the Administrative Agent, the Syndication
Agent, the LC Issuers and Wachovia Bank, National Association, Citibank, N.A.
and Fleet National Bank, as Co-Documentation Agents, previously entered into
that certain Amended and Restated Credit Agreement, dated as of September 19,
2003, as amended by Amendment No. 1 thereto, dated as of November 7, 2003 (the
“Existing Credit Agreement”). The parties hereto desire to amend and restate the
Existing Credit Agreement, on the terms and conditions set forth herein.
Accordingly, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“Accession and Amendment Agreement” means an Accession and Amendment Agreement
entered into by a New Lender, the Administrative Agent and the Borrower, in
substantially the form of Exhibit G.

 

“Administrative Agent” means Bank One in its capacity as contractual
representative of the Lenders and the LC Issuers pursuant to Article X, and not
in its individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.

 

“Advance” means a borrowing hereunder, (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agent” means, as the context may require, the Administrative Agent, the
Syndication Agent or the Co-Documentation Agents; and “Agents” means any or all
of the foregoing.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
The Aggregate Commitment shall in no event exceed (i) on the Closing Date, $100
million, and (ii) at any time after the Closing Date, $150 million.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal (including those pertaining to health,
safety, the environment or otherwise).

 

Signature Page to Duquesne Light Company Credit Agreement 2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan or
Floating Rate Loan, as the case may be, the applicable percentage set forth
below under the caption “Eurodollar Margin” or “Floating Rate Margin”,
respectively, based upon the ratings by S&P and Moody’s applicable on such date
to the Index Debt:

 

    

Eurodollar

Margin

--------------------------------------------------------------------------------

   

Floating Rate

Margin

--------------------------------------------------------------------------------

 

Category 1

 

A- or higher by S&P or

A3 or higher by Moody’s

   0.75 %   0.00 %

Category 2

 

BBB+ or higher by S&P or

Baa1 or higher by Moody’s

   0.875 %   0.00 %

Category 3

 

BBB or higher by S&P or

Baa2 or higher by Moody’s

   1.00 %   0.125 %

Category 4

 

BBB- or higher by S&P or

Baa3 or higher by Moody’s

   1.125 %   0.25 %

Category 5

 

BB+ or lower by S&P or

Ba1 or lower by Moody’s

   1.75 %   1.00 %

 

Notwithstanding the foregoing, each of the foregoing Applicable Margins for
Category 1, Category 2, Category 3 and Category 4 shall be increased by 0.125%
per annum, and each of the foregoing Applicable Margins for Category 5 shall be
increased by 0.25% per annum, in the event that, and at all times during which,
the Aggregate Outstanding Credit Exposure equals or exceeds 50% of the Aggregate
Commitment.

 

For purposes of the foregoing, (A) if Moody’s or S&P shall not have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), then such rating agency shall be
deemed to have established a rating in Category 5, (B) if more than one Category
(other than Category 5) is applicable at any one time, the Applicable Margin
shall be based on the applicable Category having the lowest number (i.e.,
Category 1 is lower than Category 2), and (C) in the event that, and

 

Signature Page to Duquesne Light Company Credit Agreement 3



--------------------------------------------------------------------------------

at all times during which, Category 5 is applicable, the Applicable Margin shall
be based on Category 5. The Applicable Margins shall be increased or decreased
in accordance with this definition upon any change in the applicable ratings of
the Index Debt, and such increased or decreased Applicable Margins shall be
effective from the date of announcement of any such new ratings. The Borrower
agrees to notify the Administrative Agent promptly after each change in any
rating of the Index Debt. If the rating system of Moody’s or S&P shall change,
or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
non-availability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

“Applicable Rate” means (i) in the case of each Floating Rate Loan, the Floating
Rate, and (ii) in the case of each Eurodollar Rate Loan, the Eurodollar Rate.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment Agreement” means an Assignment Agreement entered into by a Lender
and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit D.

 

“Authorized Officer” means any of the President, Chief Financial Officer or
Treasurer, or any Vice President, of the Borrower, acting singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

 

“Banks” is defined in the preamble hereto.

 

“Borrower” means Duquesne Light Company, a Pennsylvania corporation, and its
permitted successors and assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois, New York, New York and
Pittsburgh, Pennsylvania for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago, Illinois and
Pittsburgh, Pennsylvania for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.

 

Signature Page to Duquesne Light Company Credit Agreement 4



--------------------------------------------------------------------------------

“Closing Date” means the date upon which each of the conditions precedent
enumerated in Section 4.1 has been fulfilled to the satisfaction of the Lenders,
the Administrative Agent and the Borrower. All transactions contemplated by the
Closing Date shall take place on or before September 17, 2004, at the offices of
Hughes Hubbard & Reed LLP, One Battery Park Plaza, New York, New York 10004, at
10:00 A.M. or such other time as the parties hereto may mutually agree.

 

“Co-Arrangers” means J.P. Morgan Securities Inc., a Delaware corporation, and
its successors, and Union Bank of California, N.A., a national banking
association, and its successors.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued (or, pursuant to Section 2.19.12,
deemed issued) upon the application of, the Borrower in an aggregate amount not
exceeding (i) the amount set forth opposite its signature below, (ii) in the
case of any New Lender, the amount set forth opposite such New Lender’s name on
the signature pages to the Accession and Amendment Agreement to which it is a
party, (iii) in the case of any Increasing Lender, the amount set forth opposite
such Increasing Lender’s name on the signature pages to the Increasing Lender
Agreement to which it is a party, or (iv) if such Lender has entered into one or
more Assignment Agreements, the amount set forth for such Lender in the most
recent Assignment Agreement that has become effective pursuant to Section
12.3.2, as such amount may be modified from time to time pursuant to the terms
hereof.

 

“Commitment Fee Rate” means, for any day, the applicable percentage set forth
below under the caption “Commitment Fee Rate”, based upon the ratings by S&P and
Moody’s applicable on such date to the Index Debt:

 

     Commitment Fee Rate


--------------------------------------------------------------------------------

 

Category 1

 

A- or higher by S&P or

A3 or higher by Moody’s

   0.125 %

Category 2

 

BBB+ or higher by S&P or

Baa1 or higher by Moody’s

   0.15 %

Category 3

 

BBB or higher by S&P or

Baa2 or higher by Moody’s

   0.20 %

Category 4

 

BBB- or higher by S&P or

Baa3 or higher by Moody’s

   0.25 %

Category 5

 

BB+ or lower by S&P or

Ba1 or lower by Moody’s

   0.30 %

 

Signature Page to Duquesne Light Company Credit Agreement 5



--------------------------------------------------------------------------------

For purposes of the foregoing, (A) if Moody’s or S&P shall not have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), then such rating agency shall be
deemed to have established a rating in Category 5, (B) if more than one Category
(other than Category 5) is applicable at any one time, the Commitment Fee Rate
shall be based on the applicable Category having the lowest number (i.e.,
Category 1 is lower than Category 2), and (C) in the event that, and at all
times during which, Category 5 is applicable, the Commitment Fee Rate shall be
based on Category 5. The Commitment Fee Rate shall be increased or decreased in
accordance with this definition upon any change in the applicable ratings of the
Index Debt, and such increased or decreased Commitment Fee Rate shall be
effective from the date of announcement of any such new ratings. The Borrower
agrees to notify the Administrative Agent promptly after each change in any
rating of the Index Debt. If the rating system of Moody’s or S&P shall change,
or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
non-availability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Commitment Fee Rate shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

“Consolidated Net Worth” means, as at any date of determination for any Person,
the sum of the capital stock plus redeemable and nonredeemable preferred and
preference stock plus additional paid-in capital plus retained earnings (or
minus accumulated deficit) of such Person and its Subsidiaries on a consolidated
basis.

 

Signature Page to Duquesne Light Company Credit Agreement 6



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Date” means the date upon which each of the conditions precedent
enumerated in Section 4.1 (including, without limitation, Section 4.1(v)) has
been fulfilled.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder, or the Modification of any Facility LC having the effect of
extending the stated termination date thereof, increasing the stated amount
thereof, or otherwise altering any of the material terms or conditions thereof.

 

“CTCs” is defined in Section 6.10.

 

“Default” means an event described in Section 7.1.

 

“Default Rate” means a rate per annum equal at all times to (i) in the case of
any amount of principal of any Loan that is not paid when due, 2% per annum
above the higher of (A) the Applicable Rate required to be paid on such Loan
immediately prior to the date on which such amount became due and (B) the
Floating Rate in effect from time to time, and (ii) in the case of any amount of
interest, fees or other amounts payable hereunder that is not paid when due, 2%
per annum above the Floating Rate in effect from time to time.

 

“Eligible Assignee” means (a) a commercial bank or trust company organized under
the laws of the United States, or any State thereof; (b) a commercial bank
organized under the laws of any other country that is a member of the OECD, or a
political subdivision of any such country, provided that such bank is acting
through a branch or agency located in the United States; (c) the central bank of
any country that is a member of the OECD; (d) any other commercial bank or other
financial institution engaged generally in the business of extending credit or
purchasing debt instruments; and (e) a Lender or an Affiliate of a Lender;
provided, however, that (A) any such Person shall also (i) have outstanding
unsecured indebtedness that is rated A- or better by S&P or A3 or better by
Moody’s (or an equivalent rating by another nationally-recognized credit rating
agency of similar standing if neither of such corporations is then in the
business of rating unsecured indebtedness of entities engaged in such
businesses) or (ii) have combined capital and surplus (as established in its
most recent report of condition to its primary regulator) of not less than
$250,000,000 (or its equivalent in foreign currency), (B) any Person described
in clause (b), (c), or (d) above, shall, on the date on which it is to become a
Lender hereunder, (1) be entitled to receive payments hereunder without
deduction or withholding of any United States Federal income taxes (as
contemplated by Section 3.5) and (2) not be incurring any losses, costs or
expenses of the type for which such Person could demand payment under Section
3.1 or 3.2 (except to the extent that, in the absence of the making of an
assignment to such Person, the assigning Lender would have incurred an equal or
greater amount of such losses, costs or expenses and such losses, costs or
expenses would have been payable by the Borrower to such assigning Lender
hereunder), and (C) any Person described in clause (a), (b), (c), (d) or (e)
above that is not a Lender shall, in addition, be acceptable to any LC Issuer
based upon its then-existing credit criteria (such acceptance not to be
unreasonably withheld or delayed).

 

Signature Page to Duquesne Light Company Credit Agreement 7



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars appearing on Reuters Screen FRBD as
of 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, (i) if Reuters Screen FRBD is not available to the Administrative Agent
for any reason, the applicable Eurodollar Base Rate for the relevant Interest
Period shall instead be the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, and (ii) if no such British Bankers’
Association Interest Settlement Rate is available to the Administrative Agent,
the applicable Eurodollar Base Rate for the relevant Interest Period shall
instead be the rate determined by the Administrative Agent to be the rate at
which Bank One or one of its Affiliate banks offers to place deposits in U.S.
dollars with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of Bank One’s relevant Eurodollar
Loan and having a maturity equal to such Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

 

“Evergreen LC” means any Facility LC that, by its terms, provides that it shall
be automatically renewed or extended for a stated period of time at the end of
its then-scheduled expiration date unless the applicable LC Issuer notifies the
beneficiary thereof prior to such expiration date that such LC Issuer elects not
to renew or extend such Facility LC.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

Signature Page to Duquesne Light Company Credit Agreement 8



--------------------------------------------------------------------------------

“Existing Banks” is defined in the preamble hereto.

 

“Existing Credit Agreement” is defined in the Preliminary Statement hereto.

 

“Existing Letter of Credit” means each of the letters of credit set forth in
Schedule II hereto and any other letter of credit issued by an LC Issuer
(whether prior to or after the date hereof) for the account of the Borrower
pursuant to any agreement (other than this Agreement) to which the Borrower is a
party.

 

“Facility LC” is defined in Section 2.19.1(ii). The Facility LCs issued (or
deemed to have been issued) pursuant to this Agreement on or prior to the date
hereof are set forth in Schedule II hereto.

 

“Facility LC Application” is defined in Section 2.19.3.

 

“Facility LC Collateral Account” is defined in Section 2.19.11.

 

“Facility LC Expiration Date” means the date that occurs five Business Days
prior to the one year anniversary of the Revolving Credit Termination Date.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Fee Letter” is defined in Section 10.13.

 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.

 

“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority.

 

“Governmental Authority” means any Federal, state, county, municipal, foreign,
international, regional or other governmental authority, agency, board, body,
instrumentality or court.

 

Signature Page to Duquesne Light Company Credit Agreement 9



--------------------------------------------------------------------------------

“Granting Lender” is defined in Section 12.4.

 

“Increasing Lender” is defined in Section 2.1(v).

 

“Increasing Lender Agreement” means an Increasing Lender Agreement entered into
by an Increasing Lender, the Administrative Agent and the Borrower, in
substantially the form of Exhibit H.

 

“Indebtedness” means, as of any date, (i) secured or unsecured indebtedness for
borrowed money or for the deferred purchase price of property or services or
evidenced by notes, bonds or other instruments (excluding trade accounts payable
on customary terms arising in the ordinary course of business), (ii) obligations
as lessee under capital leases, (iii) obligations secured by any Lien existing
on any property owned or held by a Person, whether or not such Person has
assumed or become liable for the obligations secured thereby, (iv) obligations
in respect of letters of credit, bankers’ acceptances and similar extensions of
credit (other than (A) any such obligation in support of other Indebtedness
already included in this definition and (B) obligations in respect of surety
bonds or performance bonds or other similar obligations), (v) without
duplication of the foregoing clause (iv), reimbursement obligations in respect
of drawings or other payments made under letters of credit, bankers’
acceptances, surety bonds, performance bonds, and other similar extensions of
credit and obligations, and (vi) obligations under direct or indirect guarantees
of (including, without limitation, obligations, contingent or otherwise, to
assure a creditor against loss in respect of) indebtedness or obligations of
others of the kinds referred to in clause (i), (ii), (iii), (iv) or (v).

 

“Index Debt” means the long-term, senior unsecured Indebtedness of the Borrower
that is not guaranteed by any other Person or subject to any other credit
enhancement.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months (or, if available to all Lenders, any period less than
one month), commencing on a Business Day selected by the Borrower pursuant to
this Agreement. Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter (or, in the
case of any such period of less than one month that is available to all Lenders,
on the last day of such period), provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

 

“LC Fee” is defined in Section 2.19.4.

 

“LC Issuer” means any Lender designated by the Borrower, and acceptable to the
Administrative Agent, in accordance with Section 2.19.1(i), as the issuer of a
Facility LC pursuant to an LC Issuer Agreement. As of the Closing Date, the
Borrower has designated Bank One and Mellon Bank, N.A. as LC Issuers, each such
designee has agreed to act as an LC Issuer hereunder, and the Administrative
Agent has accepted such designees pursuant to Section 2.19.1(i).

 

Signature Page to Duquesne Light Company Credit Agreement 10



--------------------------------------------------------------------------------

“LC Issuer Agreement” means an agreement between an LC Issuer and the Borrower,
in form and substance satisfactory to the Administrative Agent, providing for
the issuance of one or more Facility LCs, in form and substance satisfactory to
the Administrative Agent, in support of a general corporate activity of the
Borrower or any of its Affiliates.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.19.5.

 

“Lenders” means the Banks and each Eligible Assignee that shall become a party
hereto pursuant to Section 2.1(iv) or Section 12.3.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof, in any Accession and
Amendment Agreement to which such Lender is a party, or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.17.

 

“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale or other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.13, the Fee Letter, the LC Issuer Agreement(s), any
Increasing Lender Agreements, any Accession and Amendment Agreements, and all
other agreements, instruments and documents now or hereafter executed and/or
delivered pursuant hereto or thereto.

 

“Material Plan” means, collectively, a Plan or Plans having aggregate Unfunded
Vested Liabilities in excess of $50,000,000.

 

“Modify” and “Modification” are defined in Section 2.19.1(ii).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multi-employer Plan” means a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA.

 

Signature Page to Duquesne Light Company Credit Agreement 11



--------------------------------------------------------------------------------

“New Banks” is defined in the preamble hereto.

 

“New Lenders” is defined in Section 2.1(iv).

 

“Non-Extending Lender” is defined in Section 2.20(ii).

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” is defined in Section 2.13.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Agents, the LC Issuers or any indemnified
party arising under the Loan Documents.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.

 

“Parent” means Duquesne Light Holdings, Inc., a Pennsylvania corporation.

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means the last day of each March, June, September and December.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of a member of the Controlled Group or (ii) a Multi-employer Plan to
which a member of the Controlled Group is then making or accruing an obligation
to make contributions or has within the preceding five plan years made
contributions.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

Signature Page to Duquesne Light Company Credit Agreement 12



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

 

“Purchasers” is defined in Section 12.3.1.

 

“Regulated Subsidiary” means a Subsidiary which is regulated as a public utility
by the Pennsylvania Public Utility Commission or the Federal Energy Regulatory
Commission, or their respective successors.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.

 

“Reports” is defined in Section 9.5.

 

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the Aggregate Outstanding
Credit Exposure.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Revolving Credit Termination Date” means the earlier to occur of (i) September
15, 2007, or such later date to which the Revolving Credit Termination Date
shall be extended in accordance with Section 2.20, and (ii) the date of
termination or reduction in whole of the Aggregate Commitment pursuant to
Section 2.5 or Article VIII.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Securities Certificate” means the Securities Certificate of the Borrower filed
with the Pennsylvania Public Utility Commission on November 21, 2001 and
docketed at Docket No. S-00010880

 

Signature Page to Duquesne Light Company Credit Agreement 13



--------------------------------------------------------------------------------

with attached exhibits and affidavit, together with the Order of the
Pennsylvania Public Utility Commission entered December 19, 2001 at Docket No.
S-00010880, registering such Securities Certificate.

 

“Significant Subsidiary” means any Subsidiary of the Borrower that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 10% of the consolidated assets of the Borrower and its
Subsidiaries.

 

“SPC” is defined in Section 12.4.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions are at the time
directly or indirectly owned by the Borrower or by the Borrower and one or more
Subsidiaries.

 

“Surviving Borrower” is defined in Section 6.10.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Termination Event” means (i) a “reportable event” as described in Section 4043
of ERISA and the regulations issued thereunder (other than a “reportable event”
not subject to the provision for 30-day notice to the PBGC under such
regulations) or (ii) the withdrawal of the Borrower or any member of the
Controlled Group from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or (iii) the filing of a
notice of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA or (iv) the institution of proceedings
to terminate a Plan by the PBGC or (v) any other event or condition that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

 

“Total Capitalization” means, at any date, the sum of (i) Indebtedness plus (ii)
the total stockholders’ equity (which shall include both common and preferred
equity) of the Borrower, in each case determined on a consolidated basis without
duplication.

 

“Transferee” is defined in Section 12.5.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

 

Signature Page to Duquesne Light Company Credit Agreement 14



--------------------------------------------------------------------------------

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

THE CREDITS

 

2.1. Commitment. (i) From and including the Closing Date and prior to the
Revolving Credit Termination Date, each Lender severally agrees, on the terms
and subject to the conditions set forth in this Agreement, to (a) make Loans to
the Borrower and (b) participate in Facility LCs issued (or, pursuant to Section
2.19.12, deemed issued) upon the request of the Borrower, provided that, after
giving effect to the making of each such Loan and the issuance (or deemed
issuance) of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed its Commitment. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow at any time prior to the Revolving
Credit Termination Date. Each LC Issuer will issue Facility LCs hereunder on the
terms and conditions set forth in Section 2.19.

 

(ii) In the event that any Facility LCs are outstanding on or after the
Revolving Credit Termination Date, each Lender severally agrees, on the terms
and conditions hereinafter set forth, to participate in all LC Obligations
during the period from and including the Revolving Credit Termination Date until
(and including) the Facility LC Expiration Date, in an aggregate outstanding
amount not to exceed on any day such Lender’s Pro Rata Share of the Aggregate
Outstanding Credit Exposure on such day, it being understood that any cash
collateral provided to the Administrative Agent by or on behalf of the Borrower
pursuant to Section 2.19.11(ii) shall be applied by the Administrative Agent (to
the extent that such cash collateral is then held by the Administrative Agent
and available for such purpose) to reimburse any drawings under such Facility
LCs in the event that the Borrower fails to do so pursuant to Section 2.19.6.

 

(iii) Notwithstanding anything in Section 8.2 to the contrary, this Agreement
may be amended, pursuant to subsection (iv) and/or subsection (v) below, on any
single date following the Closing Date and prior to the Revolving Credit
Termination Date, to increase the Aggregate Commitment, at the discretion of the
Borrower, pursuant to one or more Accession and Amendment Agreements and/or
Increasing Lender Agreements, as applicable, entered into by the Borrower, the
Administrative Agent and each Eligible Assignee that shall agree to provide an
additional or increased Commitment, without the consent of any other Lender;
provided, that (a) the aggregate principal amount of such additional or
increased Commitments shall not exceed $50,000,000, (b) no Unmatured Default or
Default shall have occurred and be continuing at the time of such increase, (c)
no Commitment of any Lender shall be increased without the consent of such
Lender in its sole discretion, (d) the representations and warranties set forth
in Article V of this Agreement shall be true and correct on and as of the date
of such increase, before and after giving effect to such increase, as though
made on and as of such date, and (e) the Borrower shall not have previously
caused the Aggregate Commitment to be increased pursuant to this Section
2.01(iii).

 

Signature Page to Duquesne Light Company Credit Agreement 15



--------------------------------------------------------------------------------

(iv) In the event that the Aggregate Commitment shall be increased at any time
following the Closing Date in accordance with subsection (iii) above through a
post-closing syndication to one or more additional financial institutions, each
of which must satisfy the requirements of an Eligible Assignee (“New Lenders”),
each New Lender shall execute and deliver to the Administrative Agent an
Accession and Amendment Agreement. Upon the execution and delivery of an
Accession and Amendment Agreement by a New Lender and the other parties thereto,
such New Lender shall automatically become a Lender hereunder with a Commitment
equal to the amount set forth opposite its name on the signature pages of such
Accession and Amendment Agreement.

 

(v) In the event that any Lender shall agree (in its sole and absolute
discretion) to increase its Commitment (an “Increasing Lender”) at any time
following the Closing Date in accordance with subsection (iii) above, such
Increasing Lender shall execute and deliver to the Administrative Agent an
Increasing Lender Agreement. Upon the execution and delivery of an Increasing
Lender Agreement by an Increasing Lender and the other parties thereto, the
Commitment of such Increasing Lender shall automatically increase to the amount
set forth opposite its name on the signature pages of such Increasing Lender
Agreement.

 

(vi) The Administrative Agent shall promptly notify the Lenders of each New
Lender and Increasing Lender, each New Lender’s and Increasing Lender’s
Commitment and the Pro Rata Share of each Lender after taking into account the
Commitment of each New Lender and Increasing Lender.

 

(vii) On the effective date of each Accession and Amendment Agreement and
Increasing Lender Agreement, each New Lender and Increasing Lender shall
purchase by assignment from the other Lenders (and such other Lenders shall
assign to the New Lenders and Increasing Lenders) such portion of the Loans (if
any) owing to them as shall be designated by the Administrative Agent such that,
after giving effect to all such purchases and assignments, the outstanding Loans
owing to each Lender shall equal such Lender’s Pro Rata Share of the aggregate
amount of Loans owing to all Lenders.

 

(viii) In no event shall the Borrower be entitled to request or receive any
Credit Extensions that would cause the Aggregate Outstanding Credit Exposure to
exceed the Aggregate Commitment.

 

2.2. Required Payments; Termination. (i) The Aggregate Outstanding Credit
Exposure and all other unpaid Obligations shall be paid in full by the Borrower
on the Revolving Credit Termination Date.

 

(ii) If this Agreement for any reason shall be or become in whole or in part,
nullified or other than in full force and effect, including, without limitation,
as a result of a change in status of the order of the Pennsylvania Public
Utility Commission registering the Borrower’s Securities Certificate, then the
Borrower shall immediately notify the Administrative Agent thereof and the
Administrative Agent, with the consent of the Required Lenders, shall have the
right to (a) require the prepayment of all outstanding Advances and (b)
immediately terminate any outstanding Commitments and the obligations of the
Lenders to make Advances and the LC Issuers to issue Facility LCs.

 

Signature Page to Duquesne Light Company Credit Agreement 16



--------------------------------------------------------------------------------

2.3. Ratable Loans. Each Advance hereunder shall consist of Loans made from the
several Lenders ratably according to their Pro Rata Shares.

 

2.4. Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.8 and 2.9.

 

2.5. Commitment Fee; Reductions in Aggregate Commitment. (i) The Borrower agrees
to pay to the Administrative Agent for the account of each Lender according to
its Pro Rata Share a commitment fee at a per annum rate equal to the Commitment
Fee Rate in effect from time to time on the average daily Available Aggregate
Commitment from the date hereof (whether or not the Credit Date has occurred) to
and including the Revolving Credit Termination Date, payable quarterly in
arrears on each Payment Date hereafter and on the Revolving Credit Termination
Date. The Borrower may permanently reduce the Aggregate Commitment in whole, or
in part ratably among the Lenders in integral multiples of $5,000,000, upon at
least five Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.

 

(ii) The Aggregate Commitment shall be automatically and permanently terminated
on the Revolving Credit Termination Date, subject to Section 2.1(ii).

 

2.6. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $10,000,000 (and in integral multiples of $1,000,000 if in
excess thereof), and each Floating Rate Advance shall be in the minimum amount
of $5,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment.

 

2.7. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Floating Rate Advances upon three
Business Days’ prior notice to the Administrative Agent. The Borrower may from
time to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances upon three Business Days’ prior notice to the
Administrative Agent.

 

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice (a “Borrowing Notice”)
not later than 10:00 a.m. (Chicago time) at least one Business Day before the
Borrowing Date of each Floating Rate Advance and three Business Days before the
Borrowing Date for each Eurodollar Advance, specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

Signature Page to Duquesne Light Company Credit Agreement 17



--------------------------------------------------------------------------------

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

  (iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

 

Not later than 12:00 noon (Chicago time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in Chicago
to the Administrative Agent at its address specified pursuant to Article XIII.
The Administrative Agent will make the funds so received from the Lenders
available to the Borrower at the Administrative Agent’s aforesaid address.

 

2.9. Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.7 or (y) the Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of a Floating Rate Advance into a Eurodollar Advance.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
10:00 a.m. (Chicago time) at least three Business Days prior to the date of the
requested conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.

 

2.10. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and

 

Signature Page to Duquesne Light Company Credit Agreement 18



--------------------------------------------------------------------------------

including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Administrative Agent as applicable to such Eurodollar Advance based upon
the Borrower’s selections under Sections 2.8 and 2.9 and otherwise in accordance
with the terms hereof. The Borrower may not select any Interest Period that ends
after the Revolving Credit Termination Date.

 

2.11. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.8 or 2.9, during the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower, declare that
no Advance may be made as, converted into or continued as a Eurodollar Advance.
During the continuance of a Default, (i) each Eurodollar Advance shall bear
interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum, and (iii) the LC
Fee shall be increased by 2% per annum, provided, however, that (a) during the
continuance of a Default under Section 7.1(vii) or (viii), the interest rates
set forth in clauses (i) and (ii) above and the increase in the LC Fee set forth
in clause (iii) above shall be applicable to all Credit Extensions without any
election or action on the part of the Administrative Agent or any Lender, and
(b) any principal, interest or other amount payable by the Borrower hereunder or
under any other Loan Document that is not paid when due (whether at stated
maturity, by acceleration or otherwise) shall (to the fullest extent permitted
by law) bear interest, from the date when due until paid in full, at a rate per
annum equal at all times to the Default Rate, payable on demand.

 

2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 12:00 noon (local time) on the date when due and shall (except in
the case of Reimbursement Obligations for which any LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Administrative Agent
is hereby authorized to charge the account of the Borrower maintained with Bank
One for each payment of principal, interest, Reimbursement Obligations and fees
as it becomes due hereunder. Each reference to the Administrative Agent in this
Section 2.12 shall also be deemed to refer, and shall apply equally, to each LC
Issuer, in the case of payments required to be made by the Borrower to such LC
Issuer pursuant to Section 2.19.6.

 

2.13. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

Signature Page to Duquesne Light Company Credit Agreement 19



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (c) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (d) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(iv) Any Lender may request that its Loans be evidenced by a promissory note (a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender in a form supplied by the
Administrative Agent. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including, without limitation, after any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 12.3,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (i) and (ii) above.

 

2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

 

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest, commitment fees and LC Fees shall be calculated for
actual days

 

Signature Page to Duquesne Light Company Credit Agreement 20



--------------------------------------------------------------------------------

elapsed on the basis of a 360-day year, except that all computations of interest
based on the Prime Rate shall be made by the Administrative Agent for actual
days elapsed on the basis of a year of 365 or 366 days, as the case may be.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to 12:00 noon (local
time) at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from any LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.

 

2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations, and each LC Issuer may book the Facility
LCs issued (or, pursuant to Section 2.19.12, deemed issued) by such LC Issuer,
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or LC Issuer, as the case may be,
for the benefit of any such Lending Installation. Each Lender and LC Issuer may,
by written notice to the Administrative Agent and the Borrower in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it or Facility LCs will be issued by it and
for whose account Loan payments or payments with respect to Facility LCs are to
be made.

 

2.18. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

 

Signature Page to Duquesne Light Company Credit Agreement 21



--------------------------------------------------------------------------------

2.19. Facility LCs.

 

2.19.1. LC Issuers; Issuance. (i) Subject to the terms and conditions hereof,
the Borrower may from time to time identify and arrange for one or more Lenders
to act as LC Issuers hereunder. Any such designation by the Borrower shall be
notified to the Administrative Agent at least five Business Days prior to the
date upon which the Borrower proposes that such LC Issuer issue (or, pursuant to
Section 2.19.12, be deemed to have issued) its first Facility LC, so as to
provide adequate time for such proposed LC Issuer to be approved by the
Administrative Agent hereunder. Within two Business Days following the receipt
of any such designation of a proposed LC Issuer, the Administrative Agent shall
notify the Borrower as to whether such designee is acceptable to the
Administrative Agent. If such proposed LC Issuer is acceptable to the
Administrative Agent, the Borrower and such proposed LC Issuer shall deliver to
the Administrative Agent for acceptance, prior to the date on which such
proposed LC Issuer issues its first Facility LC, an LC Issuer Agreement duly
executed by the Borrower and such proposed LC Issuer. Nothing contained herein
shall be deemed to require any Lender to agree to act as an LC Issuer, if it
does not so desire.

 

(ii) Each LC Issuer hereby agrees, on the terms and subject to the conditions
set forth in this Agreement, to issue (or, pursuant to Section 2.19.12, be
deemed to have issued) standby and commercial letters of credit (each, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the Closing Date to the date that occurs five Business Days
prior to the Revolving Credit Termination Date, upon the request of the
Borrower; provided that immediately after each such Facility LC is issued (or
deemed issued) or Modified, the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment. No Facility LC shall have an expiry date later
than the date that occurs one year from the date of issuance of such Facility LC
(or, in the case of any extension of a Facility LC, one year from the date of
effectiveness of such extension), subject, in the case of any Evergreen LC, to
automatic annual renewal or extension.

 

2.19.2. Participations. Upon the issuance (or, pursuant to Section 2.19.12,
deemed issuance) or Modification by any LC Issuer of a Facility LC in accordance
with this Section 2.19, such LC Issuer shall be deemed, without further action
by any party hereto, to have unconditionally and irrevocably sold to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from such LC Issuer, a
participation in such Facility LC (and each Modification thereof) and the
related LC Obligations in proportion to its Pro Rata Share.

 

2.19.3. Notice. Subject to Sections 2.19.1 and 2.19.12, the Borrower shall give
the relevant LC Issuer notice prior to 10:00 a.m. (Chicago time) at least three
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby; provided, however, that no such notice shall be
required in connection with the automatic extension of an Evergreen

 

Signature Page to Duquesne Light Company Credit Agreement 22



--------------------------------------------------------------------------------

LC. Upon receipt of such notice, such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance (or, pursuant to Section 2.19.12,
deemed issuance) or Modification by any LC Issuer of a Facility LC shall, in
addition to the conditions precedent set forth in Article IV (the satisfaction
of which such LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to such LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as such LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application or LC Issuer Agreement, the terms
of this Agreement shall control.

 

2.19.4. LC Fee. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurodollar Loans in effect from time to
time on the average daily undrawn stated amount under such Facility LC, such fee
to be payable quarterly in arrears on each Payment Date (such fee described in
this sentence, the “LC Fee”). The Borrower shall also pay to the relevant LC
Issuer for its own account (x) a fronting fee in respect of each Facility LC
issued by such LC Issuer, in an amount, and payable at such times, to be agreed
upon between such LC Issuer and the Borrower, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with such LC Issuer’s standard schedule for such
charges as in effect from time to time.

 

2.19.5. Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the relevant LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of such LC
Issuer to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under such Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC. Each LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs issued (or to
be issued or, pursuant to Section 2.19.12, deemed to have been issued) by such
LC Issuer as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by such LC Issuer, each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever (and, for the avoidance of doubt,
whether or not any drawing under a Facility LC occurs on or after the Revolving
Credit Termination Date), to reimburse such LC Issuer on demand for (i) such
Lender’s Pro Rata Share of the amount of each payment made by such LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.19.6 below, plus (ii) interest on the foregoing
amount to be

 

Signature Page to Duquesne Light Company Credit Agreement 23



--------------------------------------------------------------------------------

reimbursed by such Lender, for each day from the date of such LC Issuer’s demand
for such reimbursement (or, if such demand is made after 11:00 a.m. (Chicago
time) on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances. Notwithstanding the foregoing or any other provision contained in this
Agreement or any other Loan Document to the contrary, in no event shall the
Lenders have any obligation to purchase a participation in the reimbursement
obligation of the Borrower to any LC Issuer, or otherwise to pay any amount to
(or for the account of) such LC Issuer or any other Person, in respect of a
drawing under an Evergreen LC that occurs after the Facility LC Expiration Date.
In furtherance of the foregoing, any Evergreen LC that remains outstanding after
the Facility LC Expiration Date shall, for purposes of this Agreement and the
other Loan Documents (other than the LC Issuer Agreement to which such LC Issuer
is a party), be deemed to have expired on the Facility LC Expiration Date.

 

2.19.6. Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the relevant LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of such LC
Issuer in determining whether a request presented under any Facility LC issued
(or, pursuant to Section 2.19.12, deemed issued) by it complied with the terms
of such Facility LC or (ii) such LC Issuer’s failure to pay under any Facility
LC issued (or, pursuant to Section 2.19.12, deemed issued) by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by such LC Issuer and remaining
unpaid by the Borrower shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to (x) the rate applicable to Floating Rate
Advances for such day if such day falls on or before the applicable LC Payment
Date and (y) the sum of 2% plus the rate applicable to Floating Rate Advances
for such day if such day falls after such LC Payment Date. Each LC Issuer will
pay to each Lender ratably in accordance with such Lender’s Pro Rata Share all
amounts received by such LC Issuer from the Borrower for application in payment,
in whole or in part, of the Reimbursement Obligation in respect of any Facility
LC issued (or, pursuant to Section 2.19.12, deemed issued) by such LC Issuer,
but only to the extent such Lender has made payment to such LC Issuer in respect
of such Facility LC pursuant to Section 2.19.5. Subject to the terms and
conditions of this Agreement (including, without limitation, the submission of a
Borrowing Notice in compliance with Section 2.8 and the satisfaction of the
applicable conditions precedent set forth in Article IV), the Borrower may
request an Advance hereunder for the purpose of satisfying any Reimbursement
Obligation; provided, however, that any amounts reimbursed by the Lenders to any
LC Issuer pursuant to Section 2.19.5 in respect of any drawing that occurs on or
after the Revolving Credit Termination Date under a Facility LC issued by such
LC Issuer shall be deemed to constitute an Advance made by the Lenders for all
purposes of this Agreement, which Advance shall initially bear interest at

 

Signature Page to Duquesne Light Company Credit Agreement 24



--------------------------------------------------------------------------------

the Floating Rate and shall be due and payable on the Facility LC Expiration
Date (it being understood that any cash collateral provided to the
Administrative Agent by or on behalf of the Borrower pursuant to Section
2.19.11(ii) shall be applied by the Administrative Agent (to the extent that
such cash collateral is then held by the Administrative Agent and available for
such purpose) to reimburse any drawings under such Facility LC in the event that
the Borrower fails to do so pursuant to this Section 2.19.6).

 

2.19.7. Obligations Absolute. The payment obligations of the Borrower under this
Agreement in respect of any payment under any Facility LC shall be unconditional
and irrevocable (subject only to the Borrower’s right to bring suit against an
LC Issuer for damages as contemplated by the proviso to the first sentence of
Section 2.19.6 following the reimbursement of such LC Issuer for any such
payment), and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:

 

(i) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto or to such Facility LC;

 

(ii) any amendment or waiver of, or any consent to departure from, all or any of
the Loan Documents;

 

(iii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Facility LC (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Issuer, or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or by such
Facility LC, or any unrelated transaction;

 

(iv) any statement or any other document presented under such Facility LC
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v) payment in good faith by any LC Issuer under the Facility LC issued (or,
pursuant to Section 2.19.12, deemed issued) by such LC Issuer against
presentation of a draft or certificate which does not comply with the terms of
such Facility LC; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

2.19.8. Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action

 

Signature Page to Duquesne Light Company Credit Agreement 25



--------------------------------------------------------------------------------

under this Agreement unless such LC Issuer shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

2.19.9. Liability of LC Issuers and the Lenders. The Borrower assumes all risks
of the acts and omissions of any beneficiary or transferee of any Facility LC,
and neither the LC Issuer that has issued (or, pursuant to Section 2.19.12,
deemed issued) such Facility LC, the Lenders nor any of their respective
officers, directors, employees, agents or Affiliates shall be liable or
responsible for (i) the use that may be made of such Facility LC or any acts or
omissions of any beneficiary or transferee thereof in connection therewith; (ii)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (iii) payment by such LC Issuer
against presentation of documents that do not comply with the terms of such
Facility LC, including, without limitation, failure of any documents to bear any
reference or adequate reference to such Facility LC; or (iv) any other
circumstances whatsoever in making or failing to make payment under such
Facility LC, except that the Borrower and each Lender shall have the right to
bring suit against such LC Issuer, and such LC Issuer shall be liable to the
Borrower and such Lender, to the extent of any direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (a) the willful misconduct or gross negligence of such LC
Issuer in determining whether a request presented under any Facility LC issued
(or, pursuant to Section 2.19.12, deemed issued) by it complied with the terms
of such Facility LC or (b) such LC Issuer’s failure to pay under any Facility LC
issued (or, pursuant to Section 2.19.12, deemed issued) by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. In furtherance and not in limitation of the foregoing, any
LC Issuer may accept sight drafts and accompanying certificates presented under
any Facility LC issued (or, pursuant to Section 2.19.12, deemed issued) by such
LC Issuer that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
Notwithstanding the foregoing, no Lender shall be obligated to indemnify the
Borrower for damages caused by any LC Issuer’s willful misconduct or gross
negligence, and the obligation of the Borrower to reimburse the LC Issuers
hereunder shall be absolute and unconditional, notwithstanding the gross
negligence or willful misconduct of any LC Issuer.

 

2.19.10. Lenders’ Indemnification. Subject to Section 2.19.9, each Lender shall,
ratably in accordance with its Pro Rata Share, indemnify each LC Issuer, its
Affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Borrower) against any cost, expense (including,
without limitation, reasonable counsel fees and disbursements), claim, demand,
action, loss or liability

 

Signature Page to Duquesne Light Company Credit Agreement 26



--------------------------------------------------------------------------------

(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC) that such indemnitees may suffer or incur in connection
with this Section 2.19 or any action taken or omitted by such indemnitees
hereunder.

 

2.19.11. Facility LC Collateral Account. (i) The Borrower agrees that it will,
upon the request of the Required Lenders or the Administrative Agent (with the
consent of the Required Lenders) at any time following the occurrence and during
the continuance of a Default and until the final expiration date of any Facility
LC and thereafter as long as any amount is payable to any LC Issuer or the
Lenders in respect of any Facility LC, maintain a special collateral account
pursuant to arrangements satisfactory to the Administrative Agent (the “Facility
LC Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders and the LC Issuers and in which such Borrower shall have no interest
other than as set forth in Section 8.1. The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuers, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of Bank One having a maturity not exceeding 30 days.
Nothing in this Section 2.19.11 shall either obligate the Administrative Agent
to require the Borrower to deposit any funds in the Facility LC Collateral
Account or limit the right of the Administrative Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 8.1 and subsection (ii) below.

 

(ii) In the event that any Facility LCs may or will be outstanding on or after
the Revolving Credit Termination Date, the Borrower shall either (a) pay to the
Administrative Agent no later than the Business Day immediately preceding the
Revolving Credit Termination Date, in immediately available funds, an amount
equal to the aggregate undrawn stated amount under all Facility LCs that may or
will be outstanding on the Revolving Credit Termination Date that have a stated
expiry date on or after such date (including, without limitation, all Evergreen
LCs that are or may be outstanding on the Revolving Credit Termination Date),
which amount shall be held by the Administrative Agent (for its benefit and the
benefit of the LC Issuers and the Lenders) on deposit in the Facility LC
Collateral Account as cash collateral to secure the LC Obligations, or (b) on or
before the Business Day immediately preceding the Revolving Credit Termination
Date, enter into a new credit facility that would (1) refinance and replace this
Agreement in its entirety and (2) deem all Facility LCs then outstanding to have
been issued pursuant to, and be governed by, such new credit facility, provided
that the lenders thereunder shall be Eligible Assignees or otherwise
satisfactory to the applicable LC Issuers in their sole and absolute discretion
and the terms and conditions of such new credit facility shall be satisfactory
to the applicable Issuing Banks in their sole and absolute discretion. Each LC
Issuer that has issued any Evergreen LC

 

Signature Page to Duquesne Light Company Credit Agreement 27



--------------------------------------------------------------------------------

that remains outstanding under this Agreement on or after the Revolving Credit
Termination Date shall, as soon as possible on or after such date, provide
written notice to the beneficiary of such Evergreen LC stating that such LC
Issuer elects not to renew or extend such Evergreen LC beyond the then-scheduled
expiry date thereof.

 

2.19.12. Existing Letters of Credit. Subject to the requirements of Section
2.19.1(ii), upon at least three Business Days’ prior written notice to the
Administrative Agent, the Borrower may request that an Existing Letter of Credit
be deemed to be a Facility LC issued hereunder. Such request shall be
accompanied by a copy of such Existing Letter of Credit and a consent of the
bank or other financial institution that issued such Existing Letter of Credit
to its deemed issuance hereunder. If the Administrative Agent determines that
such Existing Letter of Credit meets the requirements specified therefor in this
Agreement (including, without limitation, the requirements set forth in Section
2.19.1(ii)) and the relevant LC Issuer Agreement, then (i) the Administrative
Agent shall promptly provide a copy of such Existing Letter of Credit to the
Lenders and (ii) subject to the satisfaction of the conditions precedent set
forth in Section 4.2, and notwithstanding any reference in such Existing Letter
of Credit to any credit facility pursuant to which such Existing Letter of
Credit was issued, such Existing Letter of Credit shall be deemed to constitute
a Facility LC and to have been issued hereunder on the date set forth in the
Borrower’s notice to the Administrative Agent (by the LC Issuer that issued or
was deemed to have issued such Existing Letter of Credit under such credit
facility); provided, however, that nothing contained in this Section 2.19.12
shall extend, modify or otherwise affect the existing expiry date under any such
Existing Letter of Credit. Notwithstanding the foregoing, the parties hereto
acknowledge and agree that the letters of credit set forth in Schedule II hereto
shall constitute Facility LCs for all purposes hereunder.

 

2.19.13. Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

 

2.20. Extension of Revolving Credit Termination Date. (i) The Borrower may
request an extension of the Revolving Credit Termination Date by submitting a
request for an extension to the Administrative Agent (an “Extension Request”) no
more than 45 days prior to the Revolving Credit Termination Date. The Extension
Request must specify the new Revolving Credit Termination Date requested by the
Borrower and the date (which must be at least 30 days after the Extension
Request is delivered to the Administrative Agent) as of which the Lenders must
respond to the Extension Request (the “Response Date”). The new Revolving Credit
Termination Date shall be no more than 364 days after the Revolving Credit
Termination Date in effect at the time the Extension Request is received,
including the Revolving Credit Termination Date as one of the days in the
calculation of the days elapsed. Promptly upon receipt of an Extension Request,
the Administrative Agent shall notify each Lender of the contents thereof and
shall request each Lender to approve the Extension Request. Each Lender
approving the Extension Request shall deliver its written consent to the
Administrative Agent no later than the Response Date, and shall specify therein
any conditions to such consent (which may include, without limitation, the
receipt by the Administrative Agent of written consents of Lenders holding in
the aggregate a minimum percentage of the Aggregate Commitment). The failure of
any Lender to deliver its written consent to the Administrative Agent on or
before the Response

 

Signature Page to Duquesne Light Company Credit Agreement 28



--------------------------------------------------------------------------------

Date shall constitute a rejection of such Extension Request by such Lender.
Subject to the satisfaction of the conditions set forth in Section 2.20(ii), if
the written consent of Lenders holding Commitments equal to at least 50% of the
Aggregate Commitment is received by the Administrative Agent on or before the
Response Date, the Revolving Credit Termination Date specified in the Extension
Request shall become effective on the existing Revolving Credit Termination Date
and the Administrative Agent shall promptly notify the Borrower and each Lender
of the new Revolving Credit Termination Date.

 

(ii) In the event that the Borrower requests the Lenders to agree to an
extension of the Revolving Credit Termination Date pursuant to Section 2.20(i)
and any Lender (a “Non-Extending Lender”) does not agree to such extension,
then, subject to Section 2.21(ii), the Commitment of such Non-Extending Lender
shall terminate on the effective date (if any) of such extension; provided, that
it shall be a condition to any such extension that (i) no Default or Unmatured
Default shall have occurred and be continuing and (ii) after giving effect to
the termination of the Commitments of all Non-Extending Lenders (and the
repayment by the Borrower of the Loans made by the Non-Extending Lenders), the
Aggregate Commitment shall equal or exceed the Aggregate Outstanding Credit
Exposure. Subject to Section 2.21(ii), the Borrower shall pay to the
Administrative Agent, for the account of each Non-Extending Lender, on such
effective date (if any), the outstanding principal amount of all Loans made by
such Non-Extending Lender, accrued interest thereon, and all other amounts
payable to such Non-Extending Lender pursuant to this Agreement and the other
Loan Documents. Upon its receipt of such payment, such Non-Extending Lender
shall no longer constitute a Lender hereunder.

 

2.21. Replacement of Lender. (i) If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (a)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Advances and other Obligations due to the Affected Lender pursuant to an
Assignment Agreement and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.3 applicable
to assignments, and (b) the Borrower shall pay to such Affected Lender in same
day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5, and (2) an
amount, if any, equal to the payment which would have been due to such Affected
Lender on the day of such replacement under Section 3.4 had the Loans of such
Affected Lender been prepaid on such date rather than sold to the replacement
Lender.

 

(ii) The Borrower may also elect to replace, at any time on or before the
effective date (if any) of the applicable extension of the Revolving Credit
Termination Date, any Non-Extending Lender as a Lender party to this Agreement,
provided that no Default or Unmatured

 

Signature Page to Duquesne Light Company Credit Agreement 29



--------------------------------------------------------------------------------

Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (a) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to such Non-Extending Lender pursuant to an
Assignment Agreement and to become a Lender for all purposes under this
Agreement and to assume all obligations of such Non-Extending Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (b) the Borrower shall pay to such Non-Extending
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Extending Lender by the
Borrower hereunder to and including the date of termination, and (2) an amount,
if any, equal to the payment which would have been due to such Non-Extending
Lender on the day of such replacement under Section 3.4 had the Loans of such
Non-Extending Lender been prepaid on such date rather than sold to the
replacement Lender.

 

2.22. New Banks. On the Closing Date, each New Bank and Increasing Bank (as
hereinafter defined) shall purchase by assignment from the Existing Banks such
portion of the Loans (if any) owing to them as shall be designated by the
Administrative Agent such that, after giving effect to all such purchases and
assignments, the outstanding Loans owing to each Bank shall equal such Bank’s
Pro Rata Share of the aggregate amount of Loans owing to all Banks. As used
herein, the term “Increasing Bank” means each Existing Bank whose Commitment (as
set forth opposite its name on its signature pages hereto) exceeds its
Commitment under the Existing Credit Agreement.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1. Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

  (i) subjects any Lender or any applicable Lending Installation or any LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or any LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

 

  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

 

Signature Page to Duquesne Light Company Credit Agreement 30



--------------------------------------------------------------------------------

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or any LC Issuer in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or any LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender or such LC Issuer, as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within 15 days of demand by such Lender or such LC Issuer, as the case may be,
the Borrower shall pay such Lender or such LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such LC Issuer,
as the case may be, for such increased cost or reduction in amount received.

 

3.2. Changes in Capital Adequacy Regulations. If a Lender or an LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or such LC Issuer, any Lending Installation of such Lender or such LC
Issuer, or any corporation controlling such Lender or such LC Issuer is
increased as a result of a Change (as defined below), then, within 15 days of
demand by such Lender or such LC Issuer, the Borrower shall pay such Lender or
such LC Issuer the amount necessary to compensate for any shortfall in the rate
of return on the portion of such increased capital which such Lender or such LC
Issuer determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment to make Loans and issue or participate in Facility
LCs, as the case may be, hereunder (after taking into account such Lender’s or
such LC Issuer’s policies as to capital adequacy). “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines (as
defined below) or (ii) any adoption of or change in any other law, governmental
or quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any LC Issuer or any Lending Installation or any
corporation controlling any Lender or any LC Issuer. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

 

3.3. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule,

 

Signature Page to Duquesne Light Company Credit Agreement 31



--------------------------------------------------------------------------------

regulation, or directive, whether or not having the force of law, or if the
Required Lenders determine that (i) deposits of a type and maturity appropriate
to match fund Eurodollar Advances are not available or (ii) the interest rate
applicable to Eurodollar Advances does not accurately reflect the cost of making
or maintaining Eurodollar Advances, then the Administrative Agent shall suspend
the availability of Eurodollar Advances and require any affected Eurodollar
Advances to be repaid or converted to Floating Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.4.

 

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, or the Borrower fails to prepay for any reason any Eurodollar
Advance after giving notice of such prepayment pursuant to Section 2.7, the
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.

 

3.5. Taxes. (i) All payments by the Borrower to or for the account of any
Lender, any LC Issuer, the Administrative Agent or any Co-Arranger hereunder or
under any Note, the Fee Letter, any Facility LC Application or any LC Issuer
Agreement shall be made free and clear of and without deduction for any and all
Taxes. If the Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, any LC Issuer, the
Administrative Agent or any Co-Arranger, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender, such
LC Issuer, the Administrative Agent or such Co-Arranger (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

 

(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note, the Fee
Letter, any Facility LC Application or any LC Issuer Agreement or from the
execution or delivery of, or otherwise with respect to, this Agreement, any
Note, the Fee Letter, any Facility LC Application or any LC Issuer Agreement
(“Other Taxes”).

 

(iii) The Borrower hereby agrees to indemnify the Administrative Agent, each LC
Issuer, each Lender and each Co-Arranger for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 3.5) paid by the Administrative Agent, such
LC Issuer, such Lender or such Co-Arranger and any liability (including, without
limitation, penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Administrative Agent, such LC Issuer, such Lender or such
Co-Arranger makes demand therefor pursuant to Section 3.6.

 

Signature Page to Duquesne Light Company Credit Agreement 32



--------------------------------------------------------------------------------

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to
each of the Borrower and the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrower and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding tax.
Each Non-U.S. Lender further undertakes to deliver to each of the Borrower and
the Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including, without limitation, any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

 

(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv) above, the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.

 

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify

 

Signature Page to Duquesne Light Company Credit Agreement 33



--------------------------------------------------------------------------------

the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

 

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1. Conditions Precedent to Effectiveness of this Agreement. This Agreement
shall become effective on the first date on which all of the following
conditions shall be satisfied or waived:

 

(i) The Administrative Agent shall have received, on or before the Closing Date,
the following, each dated such day, in form and substance satisfactory to each
Lender (except where otherwise specified below) and (except for any Notes) in
sufficient copies for each Lender:

 

(a) This Agreement, duly executed by the Borrower, each Lender and each Agent.

 

(b) LC Issuer Agreements, duly executed by the Borrower and each of Bank One and
Mellon Bank, N.A., in form and substance satisfactory to the Administrative
Agent.

 

(c) The Fee Letter, duly executed by the Borrower, in form and substance
satisfactory to the Administrative Agent and the Co-Arrangers.

 

Signature Page to Duquesne Light Company Credit Agreement 34



--------------------------------------------------------------------------------

(d) Certified copies of the resolutions of the Board of Directors of the
Borrower authorizing the Borrower to enter into each of the Loan Documents to
which it is, or is to be, a party, and of all documents evidencing other
necessary corporate action and Governmental Actions (including, without
limitation, appropriate orders of, and/or filings with, the Federal Energy
Regulatory Commission and the Pennsylvania Public Utility Commission) with
respect to such Loan Documents.

 

(e) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names, true signatures and incumbency of the officers of the
Borrower authorized to sign the Loan Documents to which it is, or is to be, a
party, and the other documents to be delivered hereunder and thereunder.

 

(f) Copies of the Certificate of Incorporation (or comparable charter document)
and by-laws of the Borrower, together with all amendments thereto, certified by
the Secretary or an Assistant Secretary of the Borrower.

 

(g) The Notes (if requested by any Lender pursuant to Section 2.13(iv)), duly
executed by the Borrower.

 

(h) Favorable opinions of:

 

(1) Metz Lewis LLC, special counsel to the Borrower, in substantially the form
of Exhibit A;

 

(2) Martin L. Ryan, Esq., Assistant General Counsel of the Parent, in
substantially the form of Exhibit B; and

 

(3) Hughes Hubbard & Reed LLP, counsel to the Administrative Agent, in
substantially the form of Exhibit C.

 

(i) Written money transfer instructions, in substantially the form of Exhibit E,
addressed to the Administrative Agent and signed by an Authorized Officer,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

 

(j) A certificate of subsistence recently issued by the Pennsylvania Secretary
of the Commonwealth with respect to the Borrower (or other evidence satisfactory
to the Administrative Agent that the Borrower is a subsisting corporation in the
Commonwealth of Pennsylvania).

 

(k) Such other approvals, opinions and documents as any Lender, through the
Administrative Agent, may reasonably request.

 

(ii) All accrued and unpaid interest and fees payable by the Borrower under the
Existing Credit Agreement shall have been paid in full.

 

Signature Page to Duquesne Light Company Credit Agreement 35



--------------------------------------------------------------------------------

(iii) The following statements shall be true and the Administrative Agent shall
have received a certificate of an Authorized Officer of the Borrower, dated the
Closing Date and in sufficient copies for each Lender, stating that:

 

(a) the representations and warranties set forth in Article V of this Agreement
are true and correct on and as of the Closing Date as though made on and as of
such date, and

 

(b) no event has occurred and is continuing that constitutes an Unmatured
Default or a Default.

 

(iv) The Borrower shall have paid all fees under or referenced in Sections 2.5,
2.19.4 and 10.13 and all expenses referenced in Section 9.5, in each case to the
extent then due and payable.

 

(v) All Governmental Actions necessary in connection with the execution,
delivery and performance by the Borrower of the Loan Documents and the
transactions contemplated thereby (including, without limitation, the Securities
Certificate) shall have been made or obtained and be in full force and effect.
Any third party approvals necessary in connection with the execution, delivery
and performance by the Borrower of the Loan Documents and the transactions
contemplated thereby shall have been obtained and be in full force and effect.
All such Governmental Actions and third party approvals, if any, shall be in
form and substance satisfactory to the Administrative Agent and the Lenders.

 

4.2. Conditions Precedent to Each Credit Extension. The obligation of each
Lender or LC Issuer, as the case may be, to make a Credit Extension (including,
without limitation, the initial Credit Extension, but excluding conversions and
continuations of any Advance) shall be subject to the further conditions
precedent that, on the date of such Credit Extension and after giving effect
thereto:

 

(i) The following statements shall be true (and each of the giving of the
applicable notice or request with respect thereto and the making of such Credit
Extension shall constitute a representation and warranty by the Borrower that,
on the date of such Credit Extension, such statements are true):

 

(a) the representations and warranties contained in Article V (other than, in
the case of any Modification of any Facility LC having the effect of extending
the stated termination date thereof, the representation and warranty contained
in Section 5.4(ii)) of this Agreement are true and correct on and as of the date
of such Credit Extension, before and after giving effect to such Credit
Extension and to the application of the proceeds thereof, as though made on and
as of such date; and

 

(b) no Unmatured Default or Default has occurred and is continuing, or would
result from such Credit Extension or the application of the proceeds thereof.

 

(ii) All legal matters incident to such Credit Extension shall be satisfactory
to the Administrative Agent and its counsel.

 

Signature Page to Duquesne Light Company Credit Agreement 36



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall have received such other approvals,
opinions and documents as any Lender or LC Issuer, through the Administrative
Agent, may reasonably and in good faith request, and such approvals, opinions
and documents shall be in form and substance satisfactory to the Administrative
Agent.

 

4.3. Determinations Under Section 4.1. For purposes of determining compliance
with the conditions specified in Section 4.1, each Lender shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received written notice from such Lender prior to the date of the initial Credit
Extension specifying its objection thereto.

 

4.4. Reliance on Certificates. The Lenders, the LC Issuers and the
Administrative Agent shall be entitled to rely conclusively upon the
certificates delivered from time to time by officers of the Borrower as to the
names, incumbency, authority and signatures of the respective individuals named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable to the Administrative Agent, from an officer of
such Person identified to the Administrative Agent as having authority to
deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of such Person thereafter authorized to act
on behalf of such Person.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

5.1. Corporate Existence and Power. The Borrower is a corporation duly
incorporated and validly subsisting under the laws of the Commonwealth of
Pennsylvania, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

5.2 Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by the Borrower of this Agreement, the Notes and the
other Loan Documents to which it is, or is to be, a party (i) are within the
Borrower’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) require no action by or in respect of, or filing with,
any governmental body, agency or official other than such requisite approvals as
have been obtained and are in full force and effect, and (iv) do not contravene,
or constitute a default under, any provision of Applicable Law or of the
Restated Articles or by-laws of the Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

 

5.3. Binding Effect. This Agreement constitutes a valid and binding agreement of
the Borrower and the other Loan Documents to which the Borrower is, or is to be,
a party, when executed and delivered in accordance with this Agreement, will
constitute valid and binding obligations of the Borrower in each case
enforceable in accordance with their respective terms

 

Signature Page to Duquesne Light Company Credit Agreement 37



--------------------------------------------------------------------------------

except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and (ii) rights
of acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability.

 

5.4. Financial Information.

 

(i) The balance sheet of the Borrower and its Subsidiaries as of December 31,
2003, and the related statements of income, common stockholders’ equity and cash
flows for the fiscal year then ended, reported on by Deloitte & Touche LLP,
copies of which have been delivered to each of the Lenders, fairly present, in
conformity with generally accepted accounting principles, the financial position
of the Borrower and its Subsidiaries as of such date and their results of
operations and changes in financial position for such fiscal year.

 

(ii) Except as disclosed in the audited financial statements referred to in
Section 5.4(i), or in the Borrower’s 2003 Form 10-K, or in any Form 10-Q or 8-K
of the Borrower filed with the Securities and Exchange Commission after such
Form 10-K, or in the Borrower’s unaudited financial statements for the period
ending June 30, 2004, or as may be disclosed in any other writing, in each case
delivered to the Lenders through the Administrative Agent prior to the Closing
Date, since December 31, 2003, there has been no material adverse change in the
business, financial position, results of operations or properties of the
Borrower and its Subsidiaries, considered as a whole.

 

5.5. Litigation. Except as disclosed in Schedule I attached hereto or in the
audited financial statements referred to in Section 5.4(i), or in the Borrower’s
2003 Form 10-K, or in any Form 10-Q or 8-K of the Borrower filed with the
Securities and Exchange Commission after such Form 10-K, or in the Borrower’s
unaudited financial statements for the period ending June 30, 2004, or as may be
disclosed in any other writing, in each case delivered to the Lenders through
the Administrative Agent prior to the Closing Date, there is no action, suit or
proceeding pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries before any court or
arbitrator or any governmental body, agency or official that would reasonably be
expected to materially adversely affect the business, consolidated financial
position, consolidated results of operations or properties of the Borrower and
its Subsidiaries considered as a whole, or which in any manner draws into
question the validity of this Agreement or any other Loan Document.

 

5.6. Compliance with ERISA. Each member of the Controlled Group has, in all
material respects, fulfilled its obligations under the minimum funding standards
of ERISA and the Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Code, and has not incurred any material liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA.

 

5.7. Taxes. United States Federal income tax returns of the Borrower and its
Subsidiaries have been examined and closed through the fiscal year ended
December 31, 1997. The Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any

 

Signature Page to Duquesne Light Company Credit Agreement 38



--------------------------------------------------------------------------------

Subsidiary, except for any taxes, the amount, applicability or validity of which
may be in dispute and that are currently being contested in good faith by
appropriate proceedings and with respect to which the Borrower has set aside on
its books reserves (segregated to the extent required by generally excepted
accounting principles) deemed by it to be adequate. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of taxes
or other governmental charges are, in the opinion of the Borrower, adequate.

 

5.8. Investment Company and Holding Company. The Borrower (a) is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and (b) (i) is a “holding company” as defined in the Public Utility
Holding Company Act of 1935, as amended (a “holding company”), but is exempt
from the provisions of such Act, except Section 9(a)(2) thereof or (ii) is not a
holding company.

 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1. Preservation of Corporate Existence. The Borrower will (i) preserve and
maintain its corporate existence in the Commonwealth of Pennsylvania (or
maintain its existence in such other form or under such other laws as shall be
permitted by Section 6.10) and its status as a public utility regulated by the
Pennsylvania Public Utility Commission and/or the Federal Energy Regulatory
Commission, and qualify and remain qualified to do business in the Commonwealth
of Pennsylvania and as a foreign corporation in each other jurisdiction where
the failure to so qualify would materially and adversely affect the business or
financial condition of the Borrower or its ability to perform its obligations
under this Agreement; and (ii) preserve, renew and keep in full force and effect
its material franchises; provided that the Borrower’s failure to maintain any
such franchise shall be permitted (A) if such failure is a consequence of or in
connection with any conveyance or transfer permitted by Section 6.10 or (B) if
and to the extent that the Borrower’s principal financial officer shall certify
in writing to the Administrative Agent, at least 45 days before discontinuance
of any such franchise, that such discontinuance would not have a material
adverse effect upon the Borrower’s ability to meet its obligations under this
Agreement.

 

6.2. Compliance with Laws. The Borrower will comply, and cause each of its
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations and orders of any Governmental Authority, the noncompliance
with which would materially and adversely affect the business or condition of
the Borrower and its Subsidiaries, taken as a whole, or the Borrower’s ability
to perform its obligations under this Agreement, such compliance to include,
without limitation, paying before the same become delinquent all material taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent compliance with any of the foregoing is then being
contested in good faith by appropriate proceedings and with respect to which the
Borrower has set aside on its books reserves (segregated to the extent required
by generally accepted accounting principles) deemed by it to be adequate.

 

Signature Page to Duquesne Light Company Credit Agreement 39



--------------------------------------------------------------------------------

6.3. Maintenance of Insurance. The Borrower will maintain insurance with
responsible and reputable insurance companies or associations or through its own
program of self-insurance in such amounts and covering such risks as are usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower operates and furnish to the
Administrative Agent, within a reasonable time after written request therefor,
such information as to the insurance carried as the Administrative Agent may
reasonably request.

 

6.4. Visitation Rights. The Borrower will at any reasonable time and from time
to time as the Administrative Agent or any Lender may reasonably request, permit
the Administrative Agent or such Lender or any employees, authorized agents or
representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their respective officers;
provided, however, that the Borrower reserves the right to restrict access to
any of its facilities and to prohibit the copying of such records in accordance
with the requirements of Applicable Law and reasonably adopted procedures
relating to safety and security. The Administrative Agent and each Lender agree
to use reasonable efforts to ensure that any information concerning the Borrower
or any of its Subsidiaries obtained by the Administrative Agent or such Lender
pursuant to this Section that is not contained in a report or other document
filed with the Securities and Exchange Commission, distributed by the Borrower
to its security holders or otherwise generally available to the public, will, to
the extent permitted by law and except as may be required by valid subpoena or
other legal process or in the normal course of the Administrative Agent’s or
such Lender’s business operations (which shall include such Lender’s sharing of
its liability under this Agreement with other banks), be treated confidentially
by the Administrative Agent or such Lender and will not be distributed or
otherwise made available by the Administrative Agent or such Lender to any
Person, other than the Administrative Agent’s or such Lender’s employees,
authorized agents or representatives.

 

6.5. Keeping of Books. The Borrower will keep, and cause each Subsidiary to
keep, proper books of record and account in which entries shall be made of all
financial transactions and the assets and business of the Borrower and each
Subsidiary in accordance with generally accepted accounting principles.

 

6.6. Maintenance of Properties. The Borrower will maintain and preserve, and
cause each Regulated Subsidiary to maintain and preserve, all of its properties
that are used or that are useful in the conduct of its business in good working
order and condition, ordinary wear and tear excepted, it being understood that
this covenant relates only to the good working order and condition of such
properties (other than obsolete properties or properties in cold reserve) and
shall not be construed as a covenant of the Borrower or any Regulated Subsidiary
not to dispose of such properties by sale, lease, transfer or otherwise, subject
to Section 6.10.

 

6.7. Reporting Requirements. The Borrower will furnish to the Administrative
Agent, with sufficient copies for each Lender, the following:

 

  (i)

promptly and in any event within five Business Days after the occurrence of each
Default or Unmatured Default, the statement of an authorized officer of the

 

Signature Page to Duquesne Light Company Credit Agreement 40



--------------------------------------------------------------------------------

Borrower setting forth details of such Default or Unmatured Default (as the case
may be) and the action that the Borrower has taken or proposes to take with
respect thereto;

 

  (ii) as soon as available and in any event within 60 days after the close of
each of the first three quarters in each fiscal year of the Borrower, copies of
all reports on Form 10-Q filed with the Securities and Exchange Commission and,
to the extent not provided in such reports, a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarter and the related
consolidated statements of income and changes in financial position of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, fairly presenting
the financial condition of the Borrower and its Subsidiaries as at such date and
the results of operations of the Borrower and its Subsidiaries for such period
and setting forth in each case in comparative form the corresponding figures for
the corresponding period of the preceding fiscal year, all in reasonable detail
and duly certified (subject to year-end audit adjustments) by the principal
financial officer, the controller, the treasurer or any assistant treasurer of
the Borrower as having been prepared on a basis consistent with the most recent
annual financial statements delivered pursuant to paragraph (iii) below except
as disclosed therein;

 

  (iii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the Borrower’s Form 10-K as filed
with the Securities and Exchange Commission including the annual report for such
year for the Borrower and its Subsidiaries, and containing the financial
statements for such year certified by Deloitte & Touche or other independent
public accountants of nationally recognized standing;

 

  (iv) concurrently with the delivery of the financial statements specified in
paragraphs (ii) and (iii) above, a certificate of the principal financial
officer, the controller, the treasurer or an assistant treasurer of the Borrower
(a) stating whether he has any knowledge of the occurrence at any time prior to
the date of such certificate of any Default or Unmatured Default not theretofore
reported pursuant to the provisions of paragraph (i) of this Section except any
such events that have been remedied, and if so, stating the facts with respect
thereto, and (b) setting forth in a true and correct manner the calculation of
the ratio and amounts contemplated by Section 6.8 of this Agreement, as of the
date of the most recent financial statements accompanying such certificate, to
show the Borrower’s compliance with or the status of the financial covenant
contained in such Section;

 

  (v) promptly after the sending or filing thereof, copies of all reports on
Form 8-K that the Borrower or any Subsidiary files with the Securities and
Exchange Commission;

 

  (vi)

as soon as possible and in any event (a) within 30 days after the Borrower or
any member of the Controlled Group knows or has reason to know that any
Termination Event described in clause (i) of the definition of Termination Event

 

Signature Page to Duquesne Light Company Credit Agreement 41



--------------------------------------------------------------------------------

with respect to any Plan other than a Multi-employer Plan has occurred and (b)
within 10 days after the Borrower or any member of the Controlled Group knows or
has reason to know that any other Termination Event with respect to any Plan has
occurred, a statement of the principal financial officer of the Borrower
describing such Termination Event and the action, if any, that the Borrower or
such member of the Controlled Group proposes to take with respect thereto;

 

  (vii) promptly and in any event no later than ten days after receipt thereof
by the Borrower or any member of the Controlled Group from the PBGC, copies of
each notice received by the Borrower or any such member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

 

  (viii) promptly and in any event no later than ten days after receipt thereof
by the Borrower or any member of the Controlled Group from a Multi-employer Plan
sponsor, a copy of each notice received by the Borrower or any member of the
Controlled Group concerning the imposition or amount of complete or partial
withdrawal liability pursuant to Section 4101 of ERISA;

 

  (ix) such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries, including, without
limitation, copies of all reports and registration statements that the Borrower
or any Subsidiary files with the Securities and Exchange Commission or any
national securities exchange, as the Administrative Agent or any Lender may from
time to time reasonably request; and

 

  (x) promptly and in any event within ten days after either Moody’s or S&P has
changed its rating of any of the Index Debt, notice of such change.

 

The Administrative Agent shall promptly furnish to each Lender a copy of each
statement, report, notice or other document that the Administrative Agent
receives from the Borrower pursuant to this Section 6.7.

 

6.8. Indebtedness to Capitalization Ratio. The ratio of the Borrower’s
Indebtedness to Total Capitalization (in each case determined on a consolidated
basis without duplication) shall not at any time exceed 0.65 to 1.00.

 

6.9. Compliance with ERISA. The Borrower will not (i) engage in, or, with
respect to any Plan other than a Multi-employer Plan, knowingly permit any
Person to engage in, any “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code) involving any such Plan that would subject
the Borrower or any Subsidiary to any material tax, penalty or other liability,
(ii) incur or suffer to exist any material “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived, involving any Plan
other than a Multi-employer Plan or (iii) with respect to any Plan other than a
Multi-employer Plan, permit to exist any event or condition that presents a
material risk of incurring a material liability to the PBGC or to any trustee
under Section 4042 of ERISA.

 

Signature Page to Duquesne Light Company Credit Agreement 42



--------------------------------------------------------------------------------

6.10. Merger, Consolidation and Sale of Assets. The Borrower will not, nor will
the Borrower permit its Regulated Subsidiaries to, (i) consolidate with any
Person, (ii) merge with or into any Person, or (iii) convey or transfer more
than 10% of the Borrower’s and its Regulated Subsidiaries’ total assets,
including cash (determined, in each case, on the basis of the values of such
assets, as shown on the most recent certified balance sheet of the Borrower
delivered pursuant to Section 6.7, but excluding assets of the Borrower which
are not regulated by the Pennsylvania Public Utility Commission or the Federal
Energy Regulatory Commission, or their respective successors, and assets of
Subsidiaries which are not Regulated Subsidiaries, which, in each case, may be
conveyed or transferred without restriction by this Section), in any single
transaction or series of related transactions, unless:

 

(a) the Person who is the Borrower immediately following such consolidation,
merger, conveyance or transfer (the “Surviving Borrower”) (x) shall be a Person
which is organized or formed under the laws of the United States of America, a
state thereof or the District of Columbia, (y) shall not be a party to any tax
allocation agreement which would result in a disproportionate allocation of tax
liability to the Surviving Borrower, unless such agreement has been approved by
the Required Lenders (which approval shall not be unreasonably withheld) and (z)
shall be, either prior to or immediately after such transaction, a public
utility regulated by the Pennsylvania Public Utility Commission or the Federal
Energy Regulatory Commission, or their respective successors;

 

(b) the Surviving Borrower, if other than the Borrower immediately prior to such
transaction, shall execute and deliver to the Administrative Agent prior to the
effectiveness of such transaction an agreement, substantially in the form of
Exhibit F hereto, containing the assumption by the Surviving Borrower of each
covenant and condition of this Agreement and, if the Surviving Borrower exists
in any form other than a corporation, containing other provisions appropriately
amending this Agreement and the other Loan Documents to reflect the existence of
the Surviving Borrower in such other form;

 

(c) immediately after giving effect to such transaction, no Default or Unmatured
Default shall have occurred and be continuing;

 

(d) the Surviving Borrower shall have delivered to the Administrative Agent,
prior to the effectiveness of such transaction, a certificate of its principal
financial officer or treasurer and an opinion, reasonably satisfactory to the
Required Lenders, of counsel to the Surviving Borrower, each stating that (x)
such transaction complies with this Section (including if applicable, the
penultimate paragraph of this Section), and (y) all conditions precedent to the
consummation of such transaction have been satisfied or waived and all
Governmental Action required in connection with such transaction and conditions
has been obtained, given or accomplished; and

 

(e) immediately after giving effect to such transaction the Surviving Borrower
shall have (y) long-term senior secured or unsecured, non-credit-enhanced
Indebtedness rated on such date by S&P or Moody’s at the same or a higher rating
level as the Index Debt (but in any event no less than BBB by S&P or Baa2 by
Moody’s), and (z) Consolidated Net Worth on such date equal to or greater than
the Consolidated Net Worth of the Borrower immediately prior to such
transaction.

 

Signature Page to Duquesne Light Company Credit Agreement 43



--------------------------------------------------------------------------------

In the case of a conveyance or transfer by the Borrower or a Regulated
Subsidiary of more than 80% of the Borrower’s and its Regulated Subsidiaries’
total assets, including cash (determined as aforesaid), for purposes of clauses
(a) through (e) above, the Person to which such assets are conveyed or
transferred shall be deemed the Surviving Borrower.

 

Upon the consummation of any consolidation, merger, conveyance or transfer
permitted under this Section 6.10 the Surviving Borrower, if other than the
Borrower immediately prior to such transaction, shall succeed to, and be
substituted for, and (except as otherwise provided in the preceding paragraph of
this Section) may exercise every right and power of, the Borrower under this
Agreement, with the same effect as if the Surviving Borrower had been originally
named as the Borrower herein.

 

Notwithstanding the foregoing, nothing in this Section 6.10 (or in any other
provision of this Agreement) shall prevent or otherwise restrict the Borrower
from selling, contributing or otherwise transferring to one or more Persons
which are wholly owned by the Borrower, either through one transaction or
through a series of transactions, the right to receive Competitive Transition
Charges (“CTCs”); provided, however, the Person or Persons holding such right to
receive CTCs as a result of such transaction or series of transactions (x)
continue(s) to be wholly owned by the Borrower and (y) shall each be deemed to
be a “Regulated Subsidiary” for purposes of this Section 6.10 in the event of a
transfer by any such Person or Persons of all or any portion of such right to a
Person that is not wholly owned by the Borrower.

 

6.11. Use of Proceeds. The proceeds of the Credit Extensions made under this
Agreement will be used by the Borrower for its general corporate purposes,
provided that none of such proceeds, and no drawing under any Facility LC, will
be used, directly or indirectly, for the purpose, whether immediate, incidental
or ultimate, of purchasing or carrying any “margin stock” within the meaning of
Regulation U.

 

ARTICLE VII

 

DEFAULTS

 

7.1. Defaults. The occurrence of any one or more of the following events shall
constitute a Default:

 

(i) the Borrower shall fail to pay (a) any principal of any Loan or any
Reimbursement Obligation within three days after the same becomes due and
payable or (b) any interest thereon, fees or other amounts (other than any
principal of any Loan or any Reimbursement Obligation) payable hereunder or
under any other Loan Document within ten days after the same becomes due and
payable;

 

(ii) the Borrower shall fail to observe or perform (a) any covenant contained in
Sections 6.8 through 6.11, inclusive, and written notice thereof has been given
to the Borrower by the Administrative Agent at the request of any Lender, or (b)
any covenant contained in Section 6.7(i);

 

Signature Page to Duquesne Light Company Credit Agreement 44



--------------------------------------------------------------------------------

(iii) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those covered
by clause (i) or (ii) above) for 15 days after written notice thereof has been
given to the Borrower by the Administrative Agent at the request of any Lender;

 

(iv) any representation, warranty, certification or statement made by the
Borrower in this Agreement or any other Loan Document or in any certificate,
financial statement or other document delivered pursuant to this Agreement or
any other Loan Document shall prove to have been incorrect in any material
respect when made (or deemed made);

 

(v) the Borrower or any Significant Subsidiary shall fail to make any payment
when due in respect of any Indebtedness (other than the Notes) the aggregate
principal amount of which equals or exceeds $50,000,000 and such failure shall
continue after any applicable grace period;

 

(vi) any event or condition shall occur which results in the acceleration of the
maturity of Indebtedness of the Borrower or any Significant Subsidiary the
aggregate principal amount of which equals or exceeds $50,000,000 or enables the
holder of such Indebtedness or any Person acting on such holder’s behalf to
accelerate the maturity thereof;

 

(vii) the Borrower or any Significant Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall admit in writing its inability to pay its debts generally,
or shall take any corporate action to authorize any of the foregoing;

 

(viii) an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

 

(ix) any member of the Controlled Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Material Plan, other than a Multi-employer Plan, shall be filed
under Title IV of ERISA by a member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan, other than a Multi-employer Plan, or
a proceeding shall be instituted by a fiduciary of any Material Plan which is a
Multi-employer Plan against any

 

Signature Page to Duquesne Light Company Credit Agreement 45



--------------------------------------------------------------------------------

member of the Controlled Group to enforce an obligation of any member of the
Controlled Group exceeding $50,000,000 under Section 515 of ERISA in connection
with a withdrawal or alleged withdrawal from such Multi-employer Plan or to take
any action under Section 4219(c)(5) of ERISA and either such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;

 

(x) one or more judgments or orders (other than a judgment or order for a rate
refund) for the payment of money which, individually or in the aggregate, equal
or exceed $50,000,000 shall be rendered against the Borrower or any Significant
Subsidiary and such judgment(s) or order(s) shall continue unsatisfied and
unstayed for a period of 30 days; or

 

(xi) at any time any LC Issuer shall have been served with or otherwise
subjected to a court order, injunction, or other process or decree issued or
granted at the instance of the Borrower restraining or seeking to restrain such
LC Issuer from paying any amount under any Facility LC issued (or deemed issued)
by it and either (a) there has been a drawing under such Facility LC which such
LC Issuer would otherwise be obligated to pay or (b) the stated expiration date
or any reduction of the stated amount of such Facility LC has occurred but the
right of the beneficiary to draw thereunder has been extended in connection with
the pendency of the related court action or proceeding.

 

7.2. Notice of Default. The Administrative Agent shall give notice to the
Borrower under Sections 7.1(ii) and (iii) promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1. Acceleration; Facility LC Collateral Account. (i) If any Default described
in Section 7.1(vii) or 7.1(viii) occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, any LC Issuer or any Lender, and
the Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”). If any other Default occurs, the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
may (a) terminate or suspend the obligations of the Lenders to make Loans
hereunder, and the obligation and power of the LC Issuers to issue Facility LCs,
or declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, and (b) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this

 

Signature Page to Duquesne Light Company Credit Agreement 46



--------------------------------------------------------------------------------

Agreement, make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

 

(ii) In the event that (a) the Borrower has been required to pay the Collateral
Shortfall Amount to the Administrative Agent pursuant to Section 8.1(i), (b) the
Administrative Agent determines at any time thereafter that the Collateral
Shortfall Amount is greater than zero, and (c) a Default has occurred and is
continuing, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

 

(iii) The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuers under
the Loan Documents.

 

(iv) At any time while any Default is continuing or, on or after the Business
Day immediately preceding the Revolving Credit Termination Date, any Facility LC
is outstanding, neither the Borrower nor any Person claiming on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Facility LC Collateral Account. After all of the Obligations have been
indefeasibly paid in full, the Aggregate Commitment has been terminated and all
Facility LCs have expired or terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time.

 

(v) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuers to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.1(vii) or 7.1(viii)
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

 

8.2. Amendments. The Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default hereunder; provided,
however, that no such supplemental agreement shall, without the consent of all
of the Lenders:

 

  (i) Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility LC Expiration Date, or forgive all or
any portion of the principal amount thereof or any Reimbursement Obligation
related thereto, or reduce the rate or extend the time of payment of interest or
fees thereon or Reimbursement Obligations related thereto.

 

Signature Page to Duquesne Light Company Credit Agreement 47



--------------------------------------------------------------------------------

  (ii) Reduce the percentage specified in the definition of Required Lenders.

 

  (iii) Extend the Revolving Credit Termination Date or the Facility LC
Expiration Date, or reduce the amount of or extend the payment date for the
mandatory payments required under Section 2.2, or increase the amount of the
Aggregate Commitment or the Commitment of any Lender hereunder or the commitment
to issue Facility LCs, or permit the Borrower to assign its rights under this
Agreement.

 

  (iv) Amend any Loan Document in a manner intended to prefer one or more
Lenders over any other Lenders.

 

  (v) Amend this Section 8.2.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to any LC Issuer shall be
effective without the written consent of such LC Issuer. The Administrative
Agent may waive payment of the fee required under Section 12.3.2 without
obtaining the consent of any other party to this Agreement. The Administrative
Agent and the Co-Arrangers may amend, or waive any provision of, the Fee Letter
without obtaining the consent of any other party to this Agreement.

 

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuers and the Lenders until the
Obligations have been paid in full.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

 

9.2. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

Signature Page to Duquesne Light Company Credit Agreement 48



--------------------------------------------------------------------------------

9.3. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agents, the LC Issuers and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Agents, the LC Issuers and the Lenders relating to the subject matter thereof.

 

9.4. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that each of the Co-Arrangers shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

 

9.5. Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Co-Arrangers for any reasonable costs, internal
charges and out-of-pocket expenses (including, without limitation, attorneys’
fees and time charges of attorneys for the Administrative Agent, which attorneys
may be employees of the Administrative Agent) paid or incurred by the
Administrative Agent or the Co-Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the Co-Arrangers, the LC Issuers and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including,
without limitation, attorneys’ fees and time charges of attorneys for the
Administrative Agent, the Co-Arrangers, the LC Issuers and the Lenders, which
attorneys may be employees of the Administrative Agent, the Co-Arrangers, the LC
Issuers or the Lenders) paid or incurred by the Administrative Agent, any
Co-Arranger, any LC Issuer or any Lender in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Borrower
under this Section include, without limitation, costs and expenses incurred in
connection with the Reports described in the following sentence. The Borrower
acknowledges that from time to time Bank One may prepare and may distribute to
the Lenders (but shall have no obligation or duty to prepare or to distribute to
the Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by Bank One from information furnished to it by or on
behalf of the Borrower, after Bank One has exercised its rights of inspection
pursuant to this Agreement.

 

(ii) The Borrower hereby further agrees to indemnify each of the Agents, the
Co-Arrangers, the LC Issuers and the Lenders, their respective Affiliates, and
each of their respective directors, officers, employees and agents against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not any Agent, any Co-Arranger, any LC Issuer or any Lender
or any Affiliate is a party thereto) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit

 

Signature Page to Duquesne Light Company Credit Agreement 49



--------------------------------------------------------------------------------

Extension hereunder, except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.5 shall
survive the termination of this Agreement.

 

9.6. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

 

9.7. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles.

 

9.8. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

9.9. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuers and the Agents on the other hand shall be
solely that of borrower and lender. Neither any Agent, any Co-Arranger, any LC
Issuer nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither any Agent, any Co-Arranger, any LC Issuer nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that neither any Agent, any Co-Arranger, any LC Issuer nor any Lender
shall have liability to the Borrower (whether sounding in tort, contract or
otherwise) for losses suffered by the Borrower in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
Neither any Agent, any Co-Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

 

9.10. Confidentiality. (i) In connection with the negotiation and administration
of this Agreement and the other Loan Documents, the Borrower has furnished and
will from time to time furnish to the Agents, the LC Issuers and the Lenders
(each, a “Recipient”) written information which is identified to the Recipient
when delivered as confidential (such information, other than any such
information which (a) was publicly available, or otherwise known to the
Recipient, at the time of disclosure, (b) subsequently becomes publicly
available other than through any act or omission by the Recipient or (c)
otherwise subsequently becomes known to the Recipient other than through a
Person whom the Recipient knows to be acting in violation of his or its
obligations to the Borrower, being hereinafter referred to as “Confidential
Information”). The Recipient will not knowingly disclose any such Confidential
Information to

 

Signature Page to Duquesne Light Company Credit Agreement 50



--------------------------------------------------------------------------------

any third party (other than to those persons who have a confidential
relationship with the Recipient), and will take all reasonable steps to restrict
access to such information in a manner designed to maintain the confidential
nature of such information, in each case until such time as the same ceases to
be Confidential Information or as the Borrower may otherwise instruct. It is
understood, however, that the foregoing will not restrict the Recipient’s
ability to freely exchange such Confidential Information with its Affiliates or
with Transferees or prospective Transferees, but the Recipient’s ability to so
exchange Confidential Information shall be conditioned upon any such
Affiliate’s, Transferee’s or prospective Transferee’s (as the case may be)
entering into an agreement as to confidentiality similar to this Section 9.10.
It is further understood that the foregoing will not prohibit the disclosure of
any or all Confidential Information if and to the extent that such disclosure
may be required (1) by a regulatory agency or otherwise in connection with an
examination of the Recipient’s records by appropriate authorities, (2) pursuant
to court order, subpoena or other legal process, (3) otherwise as required by
law, or (4) in order to protect such Recipient’s interests or its rights or
remedies hereunder or under the other Loan Documents; in the event of any
required disclosure under clause (2), (3) or (4), above, the Recipient agrees to
use reasonable efforts to inform the Borrower as promptly as practicable to the
extent not prohibited by law.

 

(ii) Notwithstanding anything herein to the contrary, “Confidential Information”
shall not include, and each Agent, the Borrower, each Lender and each LC Issuer
(and their respective officers, directors, employees, representatives and
agents) may disclose to any and all persons, without limitation of any kind, any
information with respect to the U.S. federal tax treatment and U.S. federal tax
structure of the transactions contemplated hereby and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
furnished or otherwise made available to any of them relating to such tax
treatment and tax structure; provided, however, that none of the parties hereto
shall disclose any information relating to such U.S. federal tax treatment or
U.S. federal tax structure to the extent nondisclosure is necessary in order to
comply with applicable securities laws.

 

9.11. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.

 

9.12. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
Bank One and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

 

9.13. Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any other party) hereby notifies the Borrower that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

 

Signature Page to Duquesne Light Company Credit Agreement 51



--------------------------------------------------------------------------------

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1. Appointment; Nature of Relationship. Bank One is hereby appointed by each
of the Lenders and the LC Issuers as its contractual representative (herein
referred to as the “Administrative Agent”) hereunder and under each other Loan
Document, and each of the Lenders and the LC Issuers irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender and
such LC Issuer with the rights and duties expressly set forth herein and in the
other Loan Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender or LC Issuer by reason of this
Agreement or any other Loan Document and that the Administrative Agent is merely
acting as the contractual representative of the Lenders and LC Issuers with only
those duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ and LC Issuers’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders or LC Issuers, (ii) is a “representative”
of the Lenders and LC Issuers within the meaning of Section 9-102(a)(72) of the
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders and LC Issuers
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender and LC Issuer hereby waives.

 

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders or the LC Issuers, or any obligation to the Lenders or the LC Issuers to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Administrative Agent.

 

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders, any Lender, the LC Issuers or any LC Issuer for any action taken or
omitted to be taken by it or them hereunder or under any other Loan Document or
in connection herewith or therewith except to the extent such action or inaction
is determined in a final non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Person.

 

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any Credit Extension hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender or any LC Issuer; (c) the satisfaction of any condition specified
in Article IV, except receipt of

 

Signature Page to Duquesne Light Company Credit Agreement 52



--------------------------------------------------------------------------------

items required to be delivered solely to the Administrative Agent; (d) the
existence or possible existence of any Default or Unmatured Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries. The Administrative Agent shall have no duty
to disclose to the Lenders or the LC Issuers information that is not required to
be furnished by the Borrower to the Administrative Agent at such time, but is
voluntarily furnished by the Borrower to the Administrative Agent (either in its
capacity as Administrative Agent or in its individual capacity).

 

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders and LC Issuers. The
Lenders and LC Issuers hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6. Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders or the LC Issuers, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and LC
Issuers and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

 

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents (other than
the Fee Letter), (ii) for any other expenses incurred by the Administrative
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (other than the
Fee Letter)

 

Signature Page to Duquesne Light Company Credit Agreement 53



--------------------------------------------------------------------------------

(including, without limitation, for any expenses incurred by the Administrative
Agent in connection with any dispute between the Administrative Agent and any
Lender or between two or more of the Lenders) and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of the Loan Documents (other than the Fee Letter) or any other
document delivered in connection therewith or the transactions contemplated
thereby (including, without limitation, for any such amounts incurred by or
asserted against the Administrative Agent in connection with any dispute between
the Administrative Agent and any Lender or between two or more of the Lenders),
or the enforcement of any of the terms of the Loan Documents (other than the Fee
Letter) or of any such other documents, provided that (a) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent and (b) any indemnification required pursuant to Section 3.5(vii) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

 

10.9. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

 

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Co-Arrangers or any other Lender and based on the financial statements prepared
by the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Co-Arrangers or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents.

 

Signature Page to Duquesne Light Company Credit Agreement 54



--------------------------------------------------------------------------------

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. The Administrative Agent may be removed at any time with or without
cause by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right, after consultation with the Borrower, to appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may, after
consultation with the Borrower, appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time, without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.

 

10.13. Administrative Agent and LC Issuer Fees. The Borrower agrees to pay to
the Administrative Agent, for the account of the Administrative Agent and Bank
One, NA, in its capacity as an LC Issuer, the fees agreed to by the Borrower,
the Administrative Agent and such LC Issuer pursuant to that certain letter
agreement, dated the Closing Date (as amended, supplemented or modified from
time to time, the “Fee Letter”).

 

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

 

Signature Page to Duquesne Light Company Credit Agreement 55



--------------------------------------------------------------------------------

10.15. Syndication Agent, Co-Documentation Agents, etc. Neither the Syndication
Agent nor any Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, neither the
Syndication Agent nor any Co-Documentation Agent shall have or be deemed to have
a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the Syndication Agent and the Co-Documentation
Agents as it makes with respect to the Administrative Agent in Section 10.11.

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including, without
limitation, all account balances, whether provisional or final and whether or
not collected or available) and any other Indebtedness at any time held or owing
by any Lender or any Affiliate of any Lender to or for the credit or account of
the Borrower may be offset and applied toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part thereof, shall
then be due.

 

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3. The parties to this Agreement acknowledge that clause (ii) of this Section
12.1 relates only to absolute assignments and does not prohibit assignments
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or

 

Signature Page to Duquesne Light Company Credit Agreement 56



--------------------------------------------------------------------------------

(y) in the case of a Lender which is a fund, any pledge or assignment of all or
any portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

 

12.2. Participations.

 

12.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2 or of any other Loan Document.

 

12.2.3. Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the

 

Signature Page to Duquesne Light Company Credit Agreement 57



--------------------------------------------------------------------------------

right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.

 

12.3. Assignments.

 

12.3.1. Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents; provided, however, that so long as no
Default has occurred and is continuing, each such assignment shall be to an
Eligible Assignee. Such assignment shall be substantially in the form of Exhibit
D or in such other form as may be agreed to by the parties thereto. The consent
of the Borrower, the Administrative Agent and the LC Issuers shall be required
prior to an assignment becoming effective with respect to a Purchaser which is
not a Lender or an Affiliate thereof; provided, however, that if a Default has
occurred and is continuing, the consent of the Borrower shall not be required.
Such consent shall not be unreasonably withheld or delayed. Each such assignment
with respect to a Purchaser which is not a Lender or an Affiliate thereof shall
(unless each of the Borrower and the Administrative Agent otherwise consents) be
in an amount not less than the lesser of (i) $5,000,000 or (ii) the remaining
amount of the assigning Lender’s Commitment (calculated as at the date of such
assignment) or outstanding Loans (if the applicable Commitment has been
terminated).

 

12.3.2. Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consents required by Section 12.3.1, and (ii)
payment of a $4,000 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitment and Outstanding Credit Exposure assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 12.3.2,
the transferor Lender, the Administrative Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

 

Signature Page to Duquesne Light Company Credit Agreement 58



--------------------------------------------------------------------------------

12.4. Special Purpose Funding Vehicle. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to fund all or any part of any Advance that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Advance, and
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Advance, the Granting Lender shall be obligated to fund such
Advance pursuant to the terms hereof. The funding of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable for so long
as, and to the extent, the Granting Lender provides such indemnity or makes such
payment. In furtherance of the foregoing, each Lender hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section, any SPC may,
with prior notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Advances to the Granting Lender or to
any financial institutions (consented to by the Borrower and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Advances. Notwithstanding anything
to the contrary contained in this Agreement, the Granting Lender may disclose to
an SPC and any SPC may disclose to any rating agency or provider of any surety
or guarantee to such SPC any information relating to the SPC’s funding of
Advances, all on a confidential basis. This Section may not be amended without
the prior written consent of each Granting Lender, all or any part of whose
Commitment is being funded by an SPC at the time of such amendment.

 

Notwithstanding the foregoing provisions of this Section, (1) an SPC shall not
be deemed to be a Lender or a Participant and shall have no rights under this
Agreement except as provided in this Section and, in particular, but not by way
of limitation, shall have no rights to compensation for increased costs pursuant
to Article III, (2) the Granting Lender’s obligations under this Agreement
(including its Commitment to the Borrower hereunder) shall remain unchanged, (3)
the Granting Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations, (4) the Granting Lender shall remain
the holder of any Notes for all purposes of this Agreement, and (5) the
Borrower, the Agents, the LC Issuers and the other Lenders shall continue to
deal solely and directly with the Granting Lender in connection with such
Granting Lender’s rights and obligations under this Agreement.

 

12.5. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including,
without limitation, any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 of this
Agreement.

 

Signature Page to Duquesne Light Company Credit Agreement 59



--------------------------------------------------------------------------------

12.6. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

 

ARTICLE XIII

 

NOTICES

 

13.1. Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (w) in the
case of the Borrower or any Agent, at its address or facsimile number set forth
on the signature pages hereof, (x) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or in the Assignment
Agreement or Accession and Amendment Agreement pursuant to which it became a
Lender hereunder, as the case may be, (y) in the case of any LC Issuer, at its
address or facsimile number set forth below its signature hereto or in the LC
Issuer Agreement to which it is a party, or (z) in the case of any party, at
such other address or facsimile number as such party may hereafter specify for
the purpose by notice to the Administrative Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II shall not be
effective until received.

 

13.2. Change of Address. The Borrower, any Agent, any Lender and any LC Issuer
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

 

ARTICLE XIV

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agents, Bank One and
Mellon Bank, N.A., as LC Issuers, and the Lenders and each party has notified
the Administrative Agent by facsimile transmission or telephone that it has
taken such action.

 

Signature Page to Duquesne Light Company Credit Agreement 60



--------------------------------------------------------------------------------

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1. CHOICE OF LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

15.2. CONSENT TO JURISDICTION. THE BORROWER, THE LENDERS, THE LC ISSUERS, AND
THE AGENTS EACH (I) IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, (II)
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT, (III) IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR
THAT SUCH COURT IS AN INCONVENIENT FORUM AND (IV) CONSENTS TO THE SERVICE OF
PROCESS BY MAIL. A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY
LAW. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENTS, THE LC ISSUERS OR THE
LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST ANY AGENT, ANY LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF ANY AGENT, ANY LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTION WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.

 

15.3. WAIVER OF JURY TRIAL. THE BORROWER, EACH AGENT, EACH LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Signature Page to Duquesne Light Company Credit Agreement 61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuers and the Agents
have executed this Agreement as of the date first above written.

 

DUQUESNE LIGHT COMPANY, as Borrower By:  

/s/ William F. Fields

--------------------------------------------------------------------------------

Title:   Vice President and Treasurer     411 Seventh Avenue, 7th Floor    
Pittsburgh, Pennsylvania 15219     Attention:   Vice President and Treasurer    
Telephone:   (412) 393-1206     FAX:   (412) 393-1187

 

BANK ONE, NA, as Administrative Agent and an LC Issuer By:  

/s/ Jane Bek Keil

--------------------------------------------------------------------------------

Title:   Director     1 Bank One Plaza     Mail Code IL1-0365     Chicago,
Illinois 60670-0365     Attention:   Richard Waldman     Telephone:   (312)
325-3022     FAX:   (312) 325-3030

 

Signature Page to Duquesne Light Company Credit Agreement S-1



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as Syndication Agent By:  

/s/ Kevin M. Zitar

--------------------------------------------------------------------------------

Title:   Vice President     445 South Figueroa Street     Los Angeles,
California 90071     Attention:   Robert Olson     Telephone:   (213) 236-7407  
  FAX:   (213) 236-4096

 

MELLON BANK, N.A., as LC Issuer By:  

/s/ Mark W. Rogers

--------------------------------------------------------------------------------

Title:   Vice President     One Mellon Center, Room 4530     Pittsburgh, PA
15258-0001     Attention:   Mark W. Rogers     Telephone:   (412) 234-1888    
FAX:   (412) 236-1840

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent By:  

/s/ Yann Pirio

--------------------------------------------------------------------------------

Title:   Vice President     191 Peachtree Street, NE, Suite 2800     Mailcode:
GA8050     Atlanta, GA 30303     Attention:   Yann Pirio     Telephone:   (404)
332-1420     FAX:   (404) 332-4058

 

Signature Page to Duquesne Light Company Credit Agreement S-2



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Documentation Agent By:  

/s/ Robert J. Harrity, Jr.

--------------------------------------------------------------------------------

Title:   Managing Director     388 Greenwich Street, 21st Floor     New York, NY
10013     Attention:   Oscar Cragwell     Telephone:   (212) 816-8113     FAX:  
(212) 816-8098

 

Signature Page to Duquesne Light Company Credit Agreement S-3



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

Existing Bank

--------------------------------------------------------------------------------

$9,090,909.09   BANK ONE, NA     By:  

/s/ Jane Bek Keil

--------------------------------------------------------------------------------

    Title:   Director         1 Bank One Plaza         Mail Code IL1-0365      
  Chicago, Illinois 60670-0365         Attention:   Richard Waldman        
Telephone:   (312) 325-3022         FAX:   (312) 325-3030

 

Signature Page to Duquesne Light Company Credit Agreement S-4



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

Existing Bank

--------------------------------------------------------------------------------

$9,090,909.09   UNION BANK OF CALIFORNIA, N.A.     By:  

/s/ Kevin M. Zitar

--------------------------------------------------------------------------------

    Title:   Vice President         445 South Figueroa Street         Los
Angeles, California 90071         Attention:   Robert Olson         Telephone:  
(213) 236-7407         FAX:   (213) 236-4096

 

Signature Page to Duquesne Light Company Credit Agreement S-5



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

Existing Bank

--------------------------------------------------------------------------------

$8,000,000.00   WACHOVIA BANK, NATIONAL ASSOCIATION     By:  

/s/ Yann Pirio

--------------------------------------------------------------------------------

    Title:   Vice President         191 Peachtree Street, NE, Suite 2800        
Mailcode: GA8050         Atlanta, GA 30303         Attention:   Yann Pirio      
  Telephone:   (404) 332-1420         FAX:   (404) 332-4058

 

Signature Page to Duquesne Light Company Credit Agreement S-6



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

Existing Bank

--------------------------------------------------------------------------------

$8,000,000.00   CITIBANK, N.A.     By:  

/s/ Robert J. Harrity, Jr.

--------------------------------------------------------------------------------

    Title:   Managing Director         388 Greenwich Street, 21st Floor        
New York, NY 10013         Attention:   Oscar Cragwell         Telephone:  
(212) 816-8113         FAX:   (212) 816-8098

 

Signature Page to Duquesne Light Company Credit Agreement S-7



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

New Bank

--------------------------------------------------------------------------------

$7,272,727.27   KEYBANK NATIONAL ASSOCIATION     By:  

/s/ Sherrie I. Manson

--------------------------------------------------------------------------------

    Title:   Vice President         127 Public Square         Cleveland, Ohio
44114         Attention:   Sherrie Manson         Telephone:   (216) 689-3443  
      FAX:   (216) 689-4981

 

Signature Page to Duquesne Light Company Credit Agreement S-8



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

New Bank

--------------------------------------------------------------------------------

$7,272,727.27   COMMERZBANK AG, NEW YORK BRANCH     By:  

/s/ Timothy Chin

--------------------------------------------------------------------------------

    Title:   Vice President     By:  

/s/ Steven Pottle

--------------------------------------------------------------------------------

    Title:   Vice President         2 World Financial Center, 34th Floor        
New York, New York 10281-1050         Attention:   Andrew Kjoller        
Telephone:   (212) 266-7409         FAX:   (212) 266-7428

 

Signature Page to Duquesne Light Company Credit Agreement S-9



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

Existing Bank

--------------------------------------------------------------------------------

$6,727,272.73   NATIONAL CITY BANK OF PENNSYLVANIA     By:  

/s/ Susan J. Dimmick

--------------------------------------------------------------------------------

    Title:   Vice President         National City Center IDC: 25-193         20
Stanwix Street         Pittsburgh, Pennsylvania 15222         Attention:   Susan
J. Dimmick         Telephone:   (412) 644-7726         FAX:   (412) 644-7555

 

Signature Page to Duquesne Light Company Credit Agreement S-10



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

New Bank

--------------------------------------------------------------------------------

$6,363,636.37   CITIZENS BANK OF PENNSYLVANIA     By:  

/s/ Curtis C. Hunter III

--------------------------------------------------------------------------------

    Title:   Vice President         525 William Penn Place, Room 2910        
Pittsburgh, Pennsylvania 15219         Attention:   Curtis C. Hunter III        
Telephone:   (412) 867-2409         FAX:   (412) 552-6307

 

Signature Page to Duquesne Light Company Credit Agreement S-11



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

Existing Bank

--------------------------------------------------------------------------------

$6,363,636.37   LEHMAN BROTHERS BANK, FSB     By:  

/s/ Gary T. Taylor

--------------------------------------------------------------------------------

    Title:   Vice President         745 Seventh Avenue, 16th Floor         New
York, New York 10019         Attention:   Joylynn A. Jarvis         Telephone:  
(212) 526-6560         FAX:   (212) 526-6653

 

Signature Page to Duquesne Light Company Credit Agreement S-12



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

New Bank

--------------------------------------------------------------------------------

$6,363,636.37   FIFTH THIRD BANK     By:  

/s/ Jim Janovsky

--------------------------------------------------------------------------------

    Title:   Vice President         11 Parkway Center, Suite 375        
Pittsburgh, Pennsylvania 15520         Attention:   Jim Janovsky        
Telephone:   (412) 937-1855 x27         FAX:   (412) 937-9896

 

Signature Page to Duquesne Light Company Credit Agreement S-13



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

Existing Bank

--------------------------------------------------------------------------------

$5,454,545.45   MELLON BANK, N.A.     By:  

/s/ Mark W. Rogers

--------------------------------------------------------------------------------

    Title:   Vice President         One Mellon Center, Room 4530        
Pittsburgh, Pennsylvania 15258         Attention:   Mark W. Rogers        
Telephone:   (412) 234-1888         FAX:   (412) 236-1840

 

Signature Page to Duquesne Light Company Credit Agreement S-14



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

Existing Bank

--------------------------------------------------------------------------------

$5,454,545.45   PNC BANK, NATIONAL ASSOCIATION     By:  

/s/ Thomas Majeski

--------------------------------------------------------------------------------

    Title:   Vice President         249 Fifth Avenue, 2nd Floor        
Pittsburgh, Pennsylvania 15222-2707         Attention:   Thomas Majeski        
Telephone:   (412) 762-2431         FAX:   (412) 762-6484

 

Signature Page to Duquesne Light Company Credit Agreement S-15



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

New Bank

--------------------------------------------------------------------------------

$5,454,545.45   SOCIETE GENERALE, NEW YORK BRANCH     By:  

/s/ R. Wayne Hutton

--------------------------------------------------------------------------------

    Title:   Managing Director         1221 Avenue of the Americas         New
York, New York 10020         Attention:   Wayne Hutton         Telephone:  
(212) 278-6203         FAX:   (212) 278-7862

 

Signature Page to Duquesne Light Company Credit Agreement S-16



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

New Bank

--------------------------------------------------------------------------------

$5,454,545.45   SOVEREIGN BANK     By:  

/s/ Robert Lanigan

--------------------------------------------------------------------------------

    Title:   Senior Vice President         75 State Street, 4th Floor        
Boston, Massachusetts 02109         Attention:   Robert Lanigan        
Telephone:   (617) 346-7249         FAX:   (617) 346-7350

 

Signature Page to Duquesne Light Company Credit Agreement S-17



--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

 

New Bank

--------------------------------------------------------------------------------

$3,636,363.64   BANK HAPOALIM B.M.     By:  

/s/ Shaun Breidbart

--------------------------------------------------------------------------------

    Title:   Vice President     By:  

/s/ Laura Anne Raffa

--------------------------------------------------------------------------------

    Title:   Executive Vice President         1177 Avenue of the Americas      
  New York, New York 10036         Attention:   Shaun Breidbart        
Telephone:   (212) 782-2186         FAX:   (212) 782-2382     Copy to:        
1177 Avenue of the Americas         New York, New York 10036         Attention:
  Donna Gindoff         Telephone:   (212) 782-2186         FAX:   (212)
782-2187

 

Signature Page to Duquesne Light Company Credit Agreement S-18